--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT




BY AND AMONG




AZZ incorporated


PARENT,


AZZ BLENKHORN & SAWLE LIMITED




BUYER,




BLENKHORN AND SAWLE LIMITED




SELLER




and




CHRISCOT HOLDINGS LIMITED




SOLE SHAREHOLDER












Execution Date: June 26, 2008

 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS

 
1.
Purchase and Sale
1
 
1.1
Purchased Assets
1
 
1.2
Assumption of Specified Liabilities
4
 
1.3
Non-Assumption of Certain Liabilities
5
 
1.4
Employee Liability
8
 
1.5
No Expansion of Third-Party Rights
9
2.
Closing Consideration; Adjustment; Allocation of Consideration
9
 
2.1
Closing Consideration
9
 
2.2
Adjustment
11
 
2.3
The Closing
12
3.
Representations and Warranties of Seller and the Sole Shareholder
13
 
3.1
Existence; Good Standing; Corporate Authority; Compliance With Law
13
 
3.2
Authorization, Validity and Effect of Agreements
13
 
3.3
Ownership of Stock of Seller
14
 
3.4
Financial Statements
14
 
3.5
Absence of Certain Changes or Events
15
 
3.6
Taxes
16
 
3.7
Personal Property
17
 
3.8
Accounts Receivable
17
 
3.9
Inventory
17
 
3.10
Business Property Rights
17
 
3.11
Leased Real Property
18
 
3.12
Title of Property; Encumbrances; Sufficiency of Purchased Assets
18
 
3.13
Licenses and Permits
18
 
3.14
Compliance with Law
19
 
3.15
Litigation
19
 
3.16
Contracts
19
 
3.17
Labor Matters
20
 
3.18
Employee Plans
22
 
3.19
Insurance
23
 
3.20
Environmental Matters
23
 
3.21
Customers and Suppliers
23
 
3.22
No Brokers
24
 
3.23
No Other Agreements to Sell the Purchased Assets
24
 
3.24
Accuracy of Information
24
 
3.25
Knowledge
24
 
3.26
Books and Records; Internal Controls
24
 
3.27
Residence of Seller
25
 
3.28
Privacy
25
 
3.29
Foreign Corrupt Practices Act
25
4.
Representations and Warranties of Buyer and Parent
25
 
4.1
Existence; Good Standing; Corporate Authority; Compliance With Law
25
 
4.2
Authorization, Validity and Effect of Agreements
25
5.
Survival of Provisions/Indemnification
26


 
 

--------------------------------------------------------------------------------

 


 
5.1
Survival of Provisions
26
 
5.2
Indemnification by Seller and the Sole Shareholder
26
 
5.3
Indemnification by Buyer and Parent
27
 
5.4
Conditions of Indemnification
28
 
5.5
Limitations on Indemnification
29
6.
Other Covenants and Agreements
30
 
6.1
Restrictive Covenants
30
   
6.1.1  Customer Restriction
30
   
6.1.2  No-Raid
30
   
6.1.3  Non-Competition
31
   
6.1.4  Reformation
31
   
6.1.5  Injunctive Relief
31
 
6.2
Public Announcements
32
 
6.3
Execution of Additional Documents
32
 
6.4
Costs and Expenses
32
 
6.5
Transfer Taxes
32
 
6.6
Cooperation of Tax matters; Business Records
33
 
6.7
Allocation of Total Purchase Price
33
 
6.8
Offer of Employment
34
 
6.9
Guaranty of Receivables
34
 
6.10
Real Estate Covenants and Conditions
34
 
6.11
Additional Tax Covenants
35
 
6.12
Bulk Sales Act Compliance
35
7.
Closing Deliveries
35
 
7.1
Seller's and Sole Shareholder's Closing Deliveries
35
 
7.2
Buyer's Closing Deliveries
36
8.
Miscellaneous
36
 
8.1
Notices
36
 
8.2
Binding Effect; Benefits
38
 
8.3
Entire Agreement
39
 
8.4
Governing Law
39
 
8.5
Counterparts
39
 
8.6
Headings
39
 
8.7
Waivers
39
 
8.8
Merger of Documents
40
 
8.9
Incorporation of Exhibits and Schedules
40
 
8.10
Severability
40
 
8.11
Assignability
40
 
8.12
Drafting
41
 
8.13
References
41
 
8.14
Calendar Days, Weeks and Months
41
 
8.15
Gender; Plural and Singular
41
 
8.16
Cumulative Rights
41
 
8.17
No Implied Covenants
41
 
8.18
Attorney's Fees
41
 
8.19
Indirect Action
41
 
8.20
Currency
41

 

 

--------------------------------------------------------------------------------




Exhibit
A
Form of Bill of Sale, Assignment and Assumption
B
Form of Escrow Agreement
C
Financial Statements
D
Form of Receivables Guaranty
E
Form of Employment Agreement
F
Form of Transition Services Agreement
G
Estimated Net Purchased Assets Value





Schedule
1.1.1
Certain Purchased Assets
1.1.2
Excluded Assets
1.2A
Certain Assumed Liabilities
1.2B
Assumed Contracts
3.2
Seller's and Sole Shareholder's Third party Consents Required
3.3
Ownership of Capital Stock of Seller
3.4.2
Exceptions of GAAP
3.6
Tax Matters
3.7
Condition of Purchased Assets
3.10
Business Property Rights
3.11
Description of Lease Terms
3.12
Encumbrances
3.13
Licenses and Permits
3.15
Pending or Threatened Litigation or Claims
3.16
Contracts
3.17
Employment and labor Agreements; Employees of Seller and Annual Compensation
Rates
3.18
Employee Plans
3.19
Insurance
3.26
Internal Controls
6.5
Transfer Taxes
6.7(a)
Canadian Purchase Price Allocation
6.7(b)
United States Purchase Price Allocation
6.8
Form of Employment Offer


 
 
 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is executed and delivered on
June 26, 2008 (the “Execution Date”), made to be effective as of June 30, 2008
(the “Effective Date”), by and among AZZ Blenkhorn & Sawle Limited, a
corporation existing under the laws of the New Brunswick (“Buyer”), AZZ
incorporated, a Texas corporation (“Parent”), Blenkhorn and Sawle Limited, a
corporation existing under the laws of the Province of Ontario (“Seller”), and
Chriscot Holdings Limited, a corporation existing under the laws of the Province
of Ontario and sole shareholder of Seller (the “Sole Shareholder”).


WHEREAS, the Sole Shareholder is the record and beneficial owner of all of the
issued and outstanding capital stock of Seller; and


WHEREAS, Seller is engaged in the switchgear and controls, modular buildings and
motor rewind business (the “Business”) and desires to sell to Buyer, and Buyer
desires to acquire from Seller, all of the Purchased Assets (as such term is
hereinafter defined) in accordance with the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.           Purchase and Sale.


1.1           Purchased Assets.


1.1.1  On the terms and subject to the conditions contained in this Agreement,
at the Closing (as such term is hereinafter defined), Seller shall sell, assign,
grant, convey, transfer and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, all of the assets and properties of Seller of every kind,
nature and description as are existing as of the Closing Date (as hereinafter
defined)(wherever located) free of any Encumbrance (as hereafter defined),
except the Excluded Assets (as such term is hereinafter defined).  The assets
and properties to be sold, granted, conveyed, transferred, assigned and
delivered by Seller to Buyer hereunder are hereinafter referred to collectively
as the “Purchased Assets”.  Without limiting the generality of the foregoing,
the Purchased Assets shall include, without limitation, the following assets and
properties of Seller, (except any of the following which are Excluded Assets):


(i)           all accounts, notes, vendor rebates, agency commissions, credit
card and other receivables (including, without limitation, amounts due from
Seller’s customers whether recorded as accounts, notes, vendor rebate, agency
commission, credit card or other receivables or reductions in accounts payable)
and related deposits, security or collateral therefor (including, without
limitation, recoverable customer deposits of Seller) reflected on the Audited
Financial Statements (as hereinafter defined) (collectively, the “Purchased
Receivables”);

EX10.1 AZZ_ BS Asset Purchase Agreement (Form 8-K Version) (3).DOC
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)           all machinery, inventories, inventories of parts, computers,
furniture, furnishings, fixtures, office supplies and equipment, automobiles,
trucks, vehicles, returnable containers, tools and parts, raw materials and work
in process;


(iii)           all drawings, blueprints, specifications, designs and data of
Seller;


(iv)           all technology, know-how, designs, devices, processes, methods,
inventions, drawings, schematics, specifications, standards, trade secrets and
other proprietary information, and all patents and applications therefor;


(v)           all right, title and interest of Seller in and to the names
“Blenkhorn and Sawle Limited”, “Blenkhorn & Sawle” and all other derivations
thereof and all trademarks and trade names, trademark and trade name
registrations, service marks and service mark registrations, copyrights and
copyright registrations relating specifically to such names, the applications
therefor and the licenses thereto, together with the goodwill and the business
appurtenant thereto;


(vi)           all catalogues, brochures, sales literature, promotional
material, samples and other selling material of Seller;


(vii)          all books and records and all files, documents, papers,
agreements, books of account and other records pertaining to the Purchased
Assets or to Seller’s Business (other than those required by law to be retained
by Seller, copies of which will be made available to Buyer);


(viii)         all right, title and interest of Seller under all contracts,
agreements, licenses, leases, sales orders, permits, purchase orders and other
commitments (whether oral or written) by which any of the Purchased Assets are
bound or affected, or to which Seller is a party or by which it is bound (the
“Contracts”), including any employment contract to which any Transferred
Employee (as hereinafter defined) is a party (the “Employment Contracts”), and
that Buyer has requested be assigned to it pursuant to Section 1.2 hereof;


(ix)           The leasehold interest of Seller in and to property known
principally as 100 and 124 Grantham Avenue, St. Catharines, Ontario (the
“Grantham Property”) and leased by the Seller in connection with Business and
all right, title and interest of Seller in and benefits of Seller to and under
the lease of the Grantham Property;

 
2

--------------------------------------------------------------------------------

 

 
(x)            all lists of past, present and qualified prospective customers of
Seller;


(xi)           all goodwill relating to the Purchased Assets or Business as a
going concern;


(xii)          all governmental, establishment and product licenses and permits,
approvals, license and permit applications and license and permit amendment
applications which are permitted to be transferred or assigned pursuant to the
terms thereof or applicable law;


(xiii)         all claims against third parties, whether or not asserted and
whether now existing or hereafter arising, related to the Business or the
Purchased Assets (including, without limitation, all claims based on any
indemnities or warranties in favor of Seller relating to the Business or any of
the Purchased Assets); and


(xiv)         all other assets and rights of every kind and nature, tangible or
intangible, of Seller.


Without limiting the generality of the foregoing, the Purchased Assets shall,
except as set forth in Section 1.1.2 hereof, include all assets which are held
in connection with, or used or held for use in the operations of the Business,
including those set forth in a detailed list of plant and equipment as of the
Balance Sheet Date (as such term is hereinafter defined) prepared from the
accounting records of Seller and attached hereto as Schedule 1.1.1, and all such
assets of Seller as may have been acquired by Seller which would be included on
a list prepared in like manner from such accounting records as of the Closing
Date, except any such assets which may have been disposed of since the Balance
Sheet Date in the ordinary course of business on a basis consistent with past
practice.


1.1.2                      Anything herein contained to the contrary
notwithstanding, certain other non-operating assets of Seller (including certain
artwork located on the premises of the Business), which are not used in, or
relevant to, the Business (collectively the “Excluded Assets”) are specifically
excluded from the Purchased Assets and shall be retained by Seller.  The
Excluded Assets are listed on Schedule 1.1.2 hereof.


1.1.3                      Subject to Section 1.1.4 hereof, at the Closing (as
such term is hereinafter defined), Seller shall execute and deliver to Buyer (i)
a Bill of Sale, Assignment and Assumption Agreement, in the form attached hereto
as Exhibit A (the “Bill of Sale, Assignment and Assumption Agreement”), under
the terms of which Seller shall sell, grant, convey, assign, transfer and
deliver the Purchased Assets to Buyer, and (ii) such other bills of sale, deeds,
instruments of assignment and other appropriate documents as may be requested by
Buyer in order to carry out the intentions and purposes hereof.

 
3

--------------------------------------------------------------------------------

 



1.1.4                      Notwithstanding the foregoing, this Agreement shall
not constitute an agreement to assign or transfer any Contract if an assignment
or transfer or an attempt to make such an assignment or transfer without the
consent of a third party would constitute a breach or violation thereof or
affect adversely the rights of Buyer or Seller thereunder; and any transfer or
assignment to Buyer by Seller of any interest under any such Contract that
requires the consent or approval of a third party shall be made subject to such
consent or approval being obtained.  In the event any such consent or approval
is not obtained on or prior to the Closing Date and Buyer waives as of the
Closing Date the condition that such consent or approval be obtained, each of
Seller and the Sole Shareholder shall continue to use all reasonable efforts to
obtain any such consent or approval after the Closing Date until such time as
such consent or approval has been obtained or until Buyer shall have waived in
writing the requirement to obtain such consent or approval, and each of Seller
and the Sole Shareholder will cooperate with Buyer in any lawful and
economically feasible arrangement to provide that Buyer shall receive the
interest of Seller in all benefits under any such Contract, including without
limitation performance by Seller as agent if economically feasible; provided,
however, that Buyer shall undertake to pay or satisfy the corresponding
liabilities for the enjoyment of such benefit to the extent Buyer would have
been responsible therefor hereunder if such consent or approval had been
obtained as of the Closing Date.  Seller and the Sole Shareholder shall, jointly
and severally, pay and discharge, and shall indemnify and hold Buyer harmless
from and against, any and all out-of-pocket costs of seeking to obtain or
obtaining any such contractual consent or approval whether before or after the
Closing Date.  Nothing in this Section 1.1.4 shall be deemed a waiver by Buyer
of its right to have received on or before the Closing Date an effective
assignment of all of the Contracts it has requested be assigned to it nor shall
this Section 1.1.4 be deemed to constitute an agreement to exclude any Contracts
from the terms of this Agreement.


1.2           Assumption of Specified Liabilities.  Upon the terms and subject
to the conditions set forth herein, subject however to Sections 1.1.4, 1.3 and
1.4.2 hereof, and as additional consideration for Buyer’s purchase of the
Purchased Assets, Buyer shall, at Closing, assume, and covenant and agree to
pay, perform and discharge when due, only the following liabilities and
obligations of Seller (the “Assumed Liabilities”) listed on Schedule 1.2A
hereof:


(i)           liabilities for accounts payable and accrued wages associated with
the operation of the Business and reflected on the Audited Financial Statements;


(ii)           those liabilities or obligations of Seller accruing after the
Closing Date under the terms of a Contract or other obligation which is listed
on Schedule 1.2B hereof;

 
4

--------------------------------------------------------------------------------

 

(iii)           Liabilities under any contract included in the Purchased Assets
thatare not disclosed herein or in any Schedule hereto, where such
non-disclosure isnot a breach of this Agreement;
 
        (iv)   Subject to Section 1.4 hereof, all obligations arising under any
of the Employment Contracts to which any Transferred Employee is a party; and
 
                                                (v)           all other
obligations and liabilities expressly assumed under this Agreement.


Subject to Sections 1.1.4, 1.3 and 1.4.2 hereof, at the Closing, Buyer shall
execute and deliver to Seller the Bill of Sale, Assignment and Assumption
Agreement assuming the Assumed Liabilities.


1.3           Non-Assumption of Certain Liabilities.  Notwithstanding any other
provision of this Agreement, Buyer shall not assume, and shall not be deemed to
have assumed or be in any way liable for or subject to or have any obligation
for or with respect to, any liabilities or obligations of Seller of any kind,
nature or description whatsoever, except as expressly provided in this Section
1.3 or in Sections 1.2 and 1.4.1 hereof (the “Excluded Liabilities”).  Anything
in Sections 1.2 or 1.4.1 hereof or elsewhere herein to the contrary
notwithstanding and without limiting the generality of the foregoing, Buyer
shall not assume, and shall not be deemed to have assumed or be in any way
liable for or subject to or have any obligation for or with respect to, any of
the following Excluded Liabilities:


(i)           any and all liabilities or obligations of Seller in respect of (x)
any Taxes (as such term is hereinafter defined) attributable to periods or
events prior to or ending or occurring on the Closing Date, or (y) any Taxes,
legal, accounting, brokerage, finder’s fees, or other expenses of whatsoever
kind or nature incurred by Seller or any partner, affiliate, director, employee
or officer of Seller as a result of the execution of this Agreement or the
consummation of the transactions contemplated hereby; or


(ii)           any and all liabilities or obligations of Seller arising out of
any litigation, action, suit or proceeding based upon an event occurring, a
condition existing or a claim arising (x) on or prior to the Closing Date
(including, without limitation, the litigation, actions, suits, proceedings and
claims listed on Schedule 3.15 hereof), or (y) after the Closing Date in the
case of claims, litigation, actions, suits or proceedings in respect of products
sold or services provided by Seller on or prior to the Closing Date and
attributable to acts performed or omitted by Seller on or prior to the Closing
Date; or


(iii)           all warranties, liabilities or obligations to customers with
respect to the repair or replacement of any products which have been
manufactured, sold or otherwise provided by Seller on or prior to the Closing
Date and which have been shipped by Seller on or prior to the Closing Date,
provided however that Buyer shall provide any products and services required to
satisfy any such warranties, liabilities or obligations and will charge Seller
for all associated direct costs; or

 
5

--------------------------------------------------------------------------------

 



(iv)           all warranties, liabilities or obligations to customers with
respect to the repair or replacement of any products which have been
manufactured, sold or otherwise provided by Seller on or prior to the Closing
Date and which are shipped by Buyer after the Closing Date, provided however
that Buyer shall provide any products and services required to satisfy any such
warranties, liabilities or obligations and will charge Seller for all associated
direct costs; or


(v)           any and all liabilities or obligations of Seller under any of the
Contracts assigned to Buyer hereunder based upon an event occurring, a condition
existing or a claim arising (x) on or prior to the Closing Date, or (y) after
the Closing Date in the case of liabilities or obligations thereunder
attributable to acts performed or omitted by Seller on or prior to the Closing
Date, unless such acts omitted by Seller were not required to be done prior to
the Closing Date; or


(vi)           any and all liabilities or obligations of Seller arising out of
or related to this Agreement; or


(vii)           any environmental liability or obligation of Seller relating to
any Release (as such term is hereinafter defined) or threat of Release into the
environment of a Hazardous Material (as such term is hereinafter defined)
attributable to any condition or circumstance, known or unknown, existing or
occurring at or on any real property or premises (1) owned, leased or occupied
by Seller on or prior to the Closing Date, or (2) to which Hazardous Material
has been sent or arranged for shipment by Seller on or prior to the Closing Date
(hereafter an “Environmental Condition”), including without limitation (x) any
suits, causes of action, proceedings, judgments, administrative and judicial
orders arising out of any matter relating to such Environmental Condition, (y)
any liability arising in tort (strict or otherwise) resulting from any such
Environmental Condition, and (z) any required cleanup or full or partial
remediation of such Environmental Condition in accordance with the provisions or
requirements of any Environmental Law (as such term is hereinafter defined);


(viii)          (a) all obligations of the Seller for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of the Seller
evidenced by bonds, debentures, notes or similar instruments, including, without
limitation, any industrial revenue bonds, (c) all obligations of the Seller upon
which interest charges are customarily paid (excluding current accounts payable
in the ordinary course of business) other than equipment leases assumed by Buyer
pursuant hereto which are included in the Assumed Liabilities, (d) all
obligations of the Seller under conditional sale or other title retention
agreements relating to property acquired by the Seller, unless such property is
included in the Purchased Assets and its corresponding liability is included in
the Assumed Liabilities, (e) all obligations of the Seller in respect of the
deferred purchase price of property or services (excluding current accounts
payable in the ordinary course of business), unless the property is included in
the Purchased Assets and its corresponding liability is included in the Assumed
Liabilities or the services will continue to be

 
6

--------------------------------------------------------------------------------

 

performed after the Closing Date, (f) all other indebtedness of the types
described herein of other persons or entities secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Encumbrance on property owned or acquired by the Seller,
whether or not such indebtedness secured thereby has been assumed, (g) all
guarantees by the Seller of the indebtedness of any other person or entity, (h)
all capital lease obligations of the Seller, (i) all obligations, contingent or
otherwise, of the Seller as an account party in respect of letters of credit and
letters of guaranty, (j) all obligations, contingent or otherwise, of the
Seller, in respect of bankers’ acceptances and (k) all of the Seller’s and Sole
Shareholder’s costs and expenses, including legal and accounting fees, relating
to or incurred in connection with, the transaction contemplated by this
Agreement (collectively, the items described in clauses (a) through (k), the
“Seller’s Indebtedness”). The Seller’s Indebtedness shall include the
indebtedness of any other entity (including any partnership in which the Seller
is a general partner) to the extent the Seller is liable or could be liable
therefor as a result of the Seller’s ownership in, or other relationship with,
such other entity; and


(ix)           any and all liabilities or obligations of Seller occurring prior
to or after the Closing Date with respect to any Contract, including, without
limitation, any Contract pursuant to which any counterparty to such Contract is
related to Seller in any way whatsoever, except for any such Contract that is
assumed by Buyer and set forth on Schedule 1.2B.


(x)            all liabilities and obligations of the Seller described in
Section 1.4.1 hereof; and


(xi)           all liabilities and obligations arising out of the Employment
Contracts, with the exception of any liability expressly assumed by the Buyer
under this Agreement in respect of any Transferred Employee, as hereinafter
defined, including Buyer’s obligations arising under any of the Employment
Contracts to which any Transferred Employee is a party.


As used herein, the term “Environmental Laws” shall mean all applicable laws and
regulations (federal, provincial and local) relating to pollution or to the
protection of public safety, public health, public welfare, industrial hygiene,
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including without limitation
(i) those laws and regulations relating to the Release or threatened Release of
Hazardous Materials and to the manufacture, generation, management, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, (ii) duties or requirements arising out of common law, and
(iii) judicial and administrative interpretations thereof.


As used herein, the term “Governmental Entity” means any (i)  international,
multinational, national, federal, provincial, state, municipal, local or other
governmental or public department, central bank, court, commission, board,
bureau, agency or instrumentality, domestic or foreign, (ii) any subdivision or
authority of any of the above,

 
7

--------------------------------------------------------------------------------

 

and (iii) any quasi-governmental, self-regulatory organization or private body
exercising any regulatory, expropriation or taxing authority under or for the
account of its members or any of the above.


As used herein, the term “Hazardous Material” shall mean (i) any chemicals,
materials, wastes or substances that are defined, regulated, determined or
identified as toxic or hazardous in any Environmental Law (including, without
limitation, substances defined as contaminant in the Environmental Protection
Act (Ontario) or in the regulations adopted and publications promulgated
pursuant to that act), and (ii) any asbestos, polychlorinated biphenyls, urea
formaldehyde, lead based paint, petroleum, petroleum products, oil or solid
waste (whether or not regulated under any Environmental Law).


As used herein, the term “Release” shall mean emitting, depositing, leaking,
spilling, pumping, pouring, emptying, discharging, injecting, escaping,
leaching, dumping or disposing.


As used herein, the terms “Tax” or “Taxes” means all federal, foreign, state,
provincial, county, local or other net or gross income, gross receipts, sales,
use, transfer, transfer gains, goods and services, employment insurance, health
insurance and government pension plan premiums or contributions, ad valorem,
value-added, franchise, production, severance, windfall profit, withholding,
payroll, employment, excise or similar taxes, assessments, duties, fees, levies
or other governmental charges (together with any interest thereon, any
penalties, additions to tax or additional amounts with respect thereto and any
interest in respect of such penalties, additions or additional amounts).


1.4           Employee Liability


1.4.1       Without limiting Seller’s obligations in respect of individuals
employed in the Business prior to the Closing Date and listed on Schedule 3.17
hereof (the “Employees”), Seller shall be responsible for:


(i)     all liabilities for salary, wages, bonuses, commissions, vacation pay
and other compensation relating to employment of all individuals in the Business
prior to the Closing Date and all liabilities under or in respect of the
Employee Plans, as hereinafter defined;


(ii)           all severance payments, damages for wrongful dismissal and all
related costs in respect of the termination by Seller of the employment of any
Employee (as hereinafter defined) who does not become a Transferred Employee, as
defined in Section 6.9 hereof;


(iii)           all liabilities for claims for injury, disability, death or
workers’ compensation arising from or related to employment in the Business
prior to the Closing Date; and

 
8

--------------------------------------------------------------------------------

 

(iv)           all employment- and labour-related claims, penalties and
assessments in respect of the Business, including but not limited to proceedings
before the Ontario Labour Relations Board, arising out of matters which occurred
prior to the Closing Date.
 
1.4.2  Without limiting Buyers obligations in respect of the Transferrred
Employees, as hereinafter defined, on and after the Closing Date Buyer shall be
responsible for.
 
 
(i)      all liabilities for salary, wages, bonuses, commissions, vacation pay,
and other compensation and statutory withholdings relating to employment of all
Transferred Employees on and after the Closing Date or such later date on which
a Transferred Employee commences active employment with Buyer;


(ii)            all severance payments, termination pay, pay in lieu of notice,
damages for wrongful dismissal and all related costs in respect of the
termination by Buyer of the employment of any or all of the Transferred
Employees;


(iii)           all liabilities and costs for claims for injury, disability,
death or workers’ compensation arising from or related to employment of the
Transferred Employees following the Closing Date;


(iv)           all employment- and labour-related claims, penalties and
assessments in respect of the Business, including but not limited to proceedings
before the Ontario Labour Relations Board or Ontario Human Rights Tribunal,
arising out of matters which occur on or subsequent to the Closing Date.


1.5           No Expansion of Third-Party Rights. The assumption by Buyer of any
liabilities of Seller hereunder shall in no way expand the rights or remedies of
any third party against Buyer as compared to the rights and remedies that such
third party would have had against Seller had Buyer not assumed such
liabilities. Without limiting the generality of the preceding sentence, the
assumption by Buyer of such liabilities shall not create any third-party
beneficiary rights.


2.           Closing Consideration; Adjustment; Allocation of Consideration.


2.1           Closing Consideration.  The total consideration for the Purchased
Assets shall consist of the following:


2.1.1  At the Closing, Buyer shall pay to Seller an amount equal to $14,110,000,
as adjusted pursuant to this Section 2.1.1 and Section 6.5 (as adjusted, the
“Purchase Price”), less (i) the Deposit (as defined in Section 2.1.2) and (ii)
$1,000,000 United States Dollars previously paid by Buyer to Lang Michener LLP,
Seller's law firm, to hold in escrow for the benefit of Seller, plus interest
earned thereon (the “Buyer Prepayment”), which Buyer Prepayment shall be paid by
Lang Michener LLP to Seller on the Closing Date (the “Initial

 
9

--------------------------------------------------------------------------------

 

Payment”).  The Initial Payment shall be made by wire transfer to an account or
accounts designated by Seller by written notice to Buyer given at least two (2)
business days prior to the Closing Date.  Seller shall deliver to Buyer an
estimated balance sheet of the Seller as of May 31, 2008 (the “Estimated Balance
Sheet”), such balance sheet to be prepared in accordance with GAAP (as defined
below). Seller shall determine the “Estimated Net Purchased Assets Value” by
subtracting the liabilities shown on the Estimated Balance Sheet that would be
Assumed Liabilities (as set forth on Exhibit G) if the transaction were closing
on the date of the Estimated Balance Sheet from the assets shown on the
Estimated Balance Sheet that would be Purchased Assets  (as set forth on Exhibit
G)  if the transaction were closing on the date of the Estimated Balance
Sheet.  If the Estimated Net Purchased Assets Value is greater than -0-, the
Initial Payment shall be increased by the amount by which the Estimated Net
Purchased Assets Value is greater than -0-.  If the Estimated Net Purchased
Assets Value is less than -0-, the Initial Payment shall be decreased by the
amount by which the Estimated Net Purchased Assets Value is less than -0-.


2.1.2  (a)  At the Closing, Buyer also shall deposit $750,000 (such amount, the
“Deposit”) with Stikeman Elliott LLP, as escrow agent (the “Escrow Agent”),
which amount shall be held and disposed of pursuant to the terms of this
Agreement and an escrow agreement in substantially the form attached hereto as
Exhibit B (the “Escrow Agreement”). The Escrow Agreement shall be executed and
delivered by Buyer, Seller and the Escrow Agent at the Closing.  $250,000 of the
Escrow Fund (as defined below) will be released to Seller on the earlier of (i)
the date that all Purchased Receivables (net of any allowance for doubtful
accounts on the Audited Financial Statements) have been collected or (ii) the
date that Seller and Shareholder have made payment to Buyer of an amount in cash
equal to the difference between the Purchased Receivables (net of any allowance
for doubtful accounts on the Audited Financial Statements) and the amount
collected in respect of such Purchased Receivables in accordance with Section
6.10 hereof. Provided no dispute then exists as to any claim by Buyer of all or
a portion of the Escrow Fund and after giving effect to any additional payments
in satisfaction of Seller’s and the Sole Shareholder’s representations,
warranties, covenants and obligations under this Agreement, $250,000 of the
remaining Escrow Fund will be released to Seller on the one year anniversary of
the Closing Date. Provided no dispute then exists as to any claim by Buyer of
all or a portion of the Escrow Fund and after giving effect to any additional
payments in satisfaction of Seller’s and the Sole Shareholder’s representations,
warranties, covenants and obligations under this Agreement, the remaining Escrow
Fund will be released to Seller on the eighteen month anniversary of the Closing
Date and the Escrow Agreement shall thereupon terminate. To the extent a dispute
does exist as to a claim or claims on any either of the one year, or eighteen
month anniversaries of the Closing Date described above, an amount equal to the
amount of such claim or claims will be withheld from such remaining Escrow Fund
and will continue to be held in accordance with the provisions of this Agreement
and the Escrow Agreement until such claim or claims have been fully
resolved.  Seller’s obligations under this Agreement shall not be affected by
any termination

 
10

--------------------------------------------------------------------------------

 

of the Escrow Agreement.  As used herein, the term “Escrow Fund” shall mean the
Deposit delivered as provided above, together with all interest and other income
earned thereon.  Notwithstanding anything to the contrary contained in the
Escrow Agreement, as among Seller, the Sole Shareholder and Buyer, the fees,
costs and expenses of the Escrow Agent under the Escrow Agreement shall be borne
50% by Seller and the Sole Shareholder (jointly and severally) and 50% by Buyer.


(b)  For United States and Canadian federal income tax purposes (and any
relevant state, local or provincial income, franchise or sales and use taxes
purposes), Seller and Buyer shall (x) treat all amounts deposited into the
Escrow Fund as the property of Seller or Buyer, as determined pursuant to the
Escrow Agreement  and (y) Seller or Buyer, as the case may be, shall report and
pay any Taxes due and payable on any income earned on or with respect to the
funds deposited in the Escrow Fund and payable to it in accordance with the
Escrow Agreement. Buyer shall report and pay any Taxes due and payable on any
income earned on or with respect to the Buyer Prepayment.


2.2           Adjustment.


2.2.1  Within seventy-five (75) days after the Closing Date, Seller shall
deliver to Buyer financial statements for Seller as of the Closing Date which
have been prepared in accordance with, and reflect all audit adjustments
(regardless of amounts or materiality and whether or not waived in prior
periods) required by, GAAP and audited by BDO Dunwoody LLP (the “Audited
Financial Statements”).  Promptly upon Buyer’s request, Seller shall make
available to Buyer copies of the work papers and back-up materials used by BDO
Dunwoody LLP in preparing the Audited Financial Statements and such other
documents as Buyer may reasonably request in connection with its review of the
Audited Financial Statements.  The fees and expenses payable to BDO Dunwoody LLP
shall be paid 50% by Seller and the Sole Shareholder (jointly and severally) and
50% by Buyer.


2.2.2  Within thirty (30) days after Buyer’s receipt of the Audited Financial
Statements, Buyer shall review the Audited Financial Statements and notify
Seller in writing whether or not Buyer accepts the Audited Financial
Statements.  If Buyer accepts the Audited Financial Statements, the Audited
Financial Statements shall become final and binding on all parties.


2.2.3  If Buyer in good faith objects to any item set forth on the Audited
Financial Statements, Buyer shall give notice thereof to Seller in writing
within thirty (30) days after receipt of the Audited Financial Statements,
specifying in reasonable detail the nature and extent of such disagreement, and
Buyer and Seller shall have a period of thirty (30) days from Seller’s receipt
of such notice in which to resolve such disagreement.  If such notice of
objection is not received by Seller within thirty (30) days after receipt of the
Audited Financial Statements, it shall be deemed that Buyer has accepted the
Audited Financial Statements with

 
11

--------------------------------------------------------------------------------

 

respect to all items set forth therein and the Audited Financial Statements
shall become final and binding on all parties.  Any disputed items which cannot
be agreed to by the parties within thirty (30) days from Seller’s receipt of
Buyer’s notice of objection to any of the items set forth in the Audited
Financial Statements shall be determined by a nationally recognized accounting
firm mutually acceptable to Buyer and Seller (the “Accountant”).  The engagement
of and the determination by Accountant shall be completed within sixty (60) days
after such assignment is given to Accountant and shall be final and binding and
shall be nonappealable by Seller and Buyer.  The fees and expenses payable to
Accountant in connection with such determination will be borne 50% by Seller and
the Sole Shareholder (jointly and severally) and 50% by Buyer, unless (i) the
determination of Accountant with respect to the disputed amounts is favorable to
the Buyer by more than $50,000, in which case the fees and expenses payable to
Accountant shall be paid by Seller and the Sole Shareholder (jointly and
severally), or (ii) the determination of Accountant with respect to the disputed
amounts is favorable to Seller by more than $50,000, in which case the fees and
expenses payable to Accountant shall be paid by Buyer.


2.2.4  Within three (3) business days after the date that the Audited Financial
Statements become final and binding in accordance with Section 2.2.2 or 2.2.3,
as the case may be, either (i) Buyer shall pay to Seller in cash (by means of
federal funds wire or interbank transfer in immediately available funds) the
amount by which the Audited Net Purchased Assets Value (as defined below)
exceeds the Estimated Net Purchased Assets Value or (ii) Buyer shall be entitled
to receive first from the Escrow Fund a portion of the Deposit equal to the
amount by which the Audited Net Purchased Assets Value is less than the
Estimated Net Purchased Assets Value (the “Buyer Owed Amount”), and Buyer and
Seller shall promptly execute and deliver a joint instruction letter to the
Escrow Agent to such effect; provided, however, if the Buyer Owed Amount exceeds
the amount of the Deposit remaining at that time (the “Excess Buyer Owed
Balance”), Seller shall pay to Buyer in cash (by means of federal funds wire or
interbank transfer in immediately available funds) the Excess Buyer Owed
Balance. For purposes of this Agreement, “Audited Net Purchased Assets Value”
shall be calculated by subtracting the liabilities shown on the Audited
Financial Statements that are Assumed Liabilities (calculated consistently with
Exhibit G) from the assets shown on the Audited Financial Statements that are
Purchased Assets (calculated consistently with Exhibit G). The parties agree
that any adjustments made pursuant to this Section 2.2.4 shall be considered to
be adjustments to the Purchase Price.


2.3           The Closing.  The execution of this Agreement and the other
documents contemplated herein shall occur on the Execution Date and the closing
of the purchase and sale of the Purchased Assets provided herein (the “Closing”)
shall occur at 10:00 a.m., CDT time, on the Effective Date or at such other time
and place or on such other date as Seller and Buyer may mutually agree (such
date and time of Closing being herein referred to collectively as the “Closing
Date”) and shall be effected by the electronic exchange of such documents
(whether by fax, PDF or otherwise), with originally executed documents to
follow. The Closing shall be deemed to have occurred as of 11:59 p.m. on the
Closing Date.

 
12

--------------------------------------------------------------------------------

 



3.           Representations and Warranties of Seller and the Sole Shareholder.
Seller and the Sole Shareholder, jointly and severally, represent and warrant to
Buyer as follows:


3.1           Existence; Good Standing; Corporate Authority; Compliance With
Law.  Seller (i) is a corporation duly incorporated, validly existing and in
good standing under the laws of its jurisdiction of incorporation; (ii) is duly
licensed, qualified or registered to do business under the laws of any
jurisdiction in which the character of the properties owned or leased by it
therein or in which the transaction of its business makes such qualification
necessary; (iii) has all requisite corporate power and authority to own and
operate its properties and carry on its business as now conducted; (iv) is not
in default with respect to any order of any court, governmental authority or
arbitration board or tribunal to which Seller is a party or is subject; (v) is
not in violation in any material respect of any laws, ordinances, governmental
rules or regulations to which it is subject; and (vi) has obtained all material
licenses, permits and other authorizations and has taken all actions required by
applicable laws or governmental regulations in connection with its business as
now conducted.


3.2           Authorization, Validity and Effect of Agreements.


3.2.1  The execution and delivery of this Agreement and all agreements and
documents contemplated hereby by Seller, and the consummation by it of the
transactions contemplated hereby, have been duly authorized by the board of
directors of Seller and the Sole Shareholder, and no other corporate proceedings
on the part of Seller or the Sole Shareholder are necessary to authorize this
Agreement and the transactions contemplated hereby.


3.2.2  This Agreement constitutes, and all agreements and documents contemplated
hereby when executed and delivered pursuant hereto for value received will
constitute, the valid and legally binding obligations of Seller and the Sole
Shareholder (but only with respect to such agreements and documents actually
executed by such party) enforceable in accordance with their terms, except that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium, bulk sales, preference,
equitable subordination, marshalling or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors’
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefor may be brought.

 
13

--------------------------------------------------------------------------------

 

      3.2.3  The execution and delivery of this Agreement by each of Seller and
the Sole Shareholder does not, and the consummation of the transactions
contemplated hereby by each of Seller and the Sole Shareholder will not (i)
except as set forth on Schedule 3.2 hereof, require the consent, approval or
authorization of, or declaration, filing or registration with, any governmental
or regulatory authority or any third party; (ii) result in the breach of any
term or provision of, or constitute a default under, or result in the
acceleration of or entitle any party to accelerate (whether after the giving of
notice or the lapse of time or both) any obligation under any Seller
Indebtedness, or result in the creation or imposition of any Encumbrance (as
such term is hereinafter defined) upon any part of the property of Seller
pursuant to any provision of, any Seller Indebtedness, order, judgment,
arbitration award, injunction, decree, indenture, mortgage, lease, license,
lien, or other agreement or instrument to which Seller or the Sole Shareholder
is a party or by which any of them is bound; or (iii) violate or conflict with
any provision of the bylaws or certificate of incorporation of Seller as amended
to the date hereof.  As used herein, the term “Encumbrance” means any security
interest, pledge, mortgage, lien (including without limitation, environmental
and tax liens), charge, adverse claim, preferential arrangement, or restriction
of any kind, including, without limitation, any restriction on the use,
transfer, or other exercise of any attributes of ownership.


3.3           Ownership of Capital of Seller.


3.3.1  The Sole Shareholder is the record and beneficial owner of the issued and
outstanding shares of Seller set forth on Schedule 3.3, constituting all of the
issued and outstanding capital of Seller.


3.3.2  There are no options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the capital
of Seller or obligating Seller or the Sole Shareholder to issue or sell any
shares, unissued shares or other securities of, or any other interest in,
Seller.


3.4           Financial Statements.


3.4.1  Seller has furnished to Buyer (i) a balance sheet of Seller as of April
30, 2007; (ii) a statement of operations of Seller for the year ended April 30,
2007; (iii) a balance sheet of Seller as of May 31, 2008 (the “Balance Sheet
Date”); and (iv) a statement of operations of Seller for the one month ended on
the Balance Sheet Date; copies of which are attached hereto as Exhibit C.  The
financial statements referred to in (iii) and (iv) above are herein collectively
referred to as the “Interim Financial Statements”.  The financial statements
referred to in (i) through (iv) above are herein collectively referred to as the
“Financial Statements”.


3.4.2  Except as set forth on Schedule 3.4.2, the Financial Statements fully and
fairly set forth, in all material respects, the financial condition of Seller as
of the dates indicated, and the results of its operations for the periods
indicated, in accordance with accounting principles generally accepted in Canada
as recommended in the Handbook of the Canadian Institute of Chartered

 
14

--------------------------------------------------------------------------------

 

Accountants at the relevant time applied on a consistent basis (“GAAP”), except
as otherwise stated therein.


3.4.3  Other than the Assumed Liabilities, there are no liabilities or
obligations of any nature whatsoever, whether known, unknown, due, to become
due, direct, indirect, absolute, contingent or otherwise and whether or not
required to be accrued on the Financial Statements, and no matter, fact,
circumstance or event has occurred which will give rise to any liability or
obligation, in respect of which Buyer may become liable on or after consummation
of the transactions contemplated by this Agreement.


3.4.4  Neither the value of the Purchased Assets in Canada nor the gross
revenues from sales in or from Canada generated by the Purchased Assets exceeds
CDN$50 million, as determined in accordance with the Competition Act (Canada)
and the regulations promulgated thereunder.


3.5           Absence of Certain Changes or Events.  Since April 30, 2008, there
has not been: (i) any material adverse change in the business, operations or
properties, condition (financial or other) of Seller, and no factor or condition
exists and no event has occurred that would be likely to result in any such
change, (ii) any material loss, damage or other casualty to the Purchased Assets
(other than any for which insurance awards have been received or guaranteed), or
(iii) any loss of the employment, services or benefits of any key employee of
the Business.  Since April 30, 2008, Seller has operated its Business in the
ordinary course of business consistent with past practice and has not: (i)
incurred or failed to pay or satisfy any material obligation or liability
(whether accrued, contingent or otherwise) except in the ordinary course of
business consistent with past practice, (ii) incurred or failed to discharge or
satisfy any Encumbrance other than Encumbrances arising in the ordinary course
of business consistent with past practice, (iii) sold or transferred any of the
assets of the Business or canceled any debts or claims or waived any rights
material to the operations of its business, (iv) defaulted on any material
obligation, (v) entered into any transaction material to its Business, or
materially amended or terminated any arrangement material to its Business or
relating to its Business, except in the ordinary course of business consistent
with past practice, (vi) redeemed any of its capital stock or declared, made or
paid any dividends or distributions (whether in cash, securities or other
property) to the holders of its capital stock or otherwise, or (vii) settled,
released or forgiven any claim or litigation or waived any right thereto; (viii)
made, changed or revoked any election or method of accounting with respect to
Taxes affecting or relating to its Business; (ix) entered into, or permitted to
be entered into, any closing or other agreement or settlement with respect to
Taxes, or (x) entered into any agreement or made any commitment to do any of the
foregoing.
 

 
15

--------------------------------------------------------------------------------

 
 
3.6           Taxes. 



(i)           Except as provided in Schedule 3.6 attached hereto, the Seller has
timely filed all returns and reports required to be filed for Taxes for all
taxable years or periods that end on or before the Closing Date and, with
respect to any taxable year or period beginning before and ending after the
Closing Date, the portion of such taxable year or period ending on and including
the Closing Date (“Pre-Closing Periods”) (collectively, the “Returns”) and such
Returns as filed are accurate and complete in all material respects.


(ii)           Except as provided in Schedule 3.6 attached hereto, the Seller
has correctly computed timely paid all Taxes due and payable (whether or not
shown on a Return) and provided evidence of such, for all Pre-Closing Periods or
adequately disclosed and fully provided for such Taxes on the balance sheet of
the Seller as of the Balance Sheet Date.  Seller has made adequate and timely
installments of Taxes required to be made.


(iii)           Except as provided in Schedule 3.6 attached hereto, there is no
action, suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of the Seller, threatened by any Governmental Entity regarding any
Taxes relating to the Seller or the Purchased Assets for any Pre-Closing Period.


(iv)           No claim has been made in the ten years preceding the date of
this Agreement by any Governmental Entity in a jurisdiction where the Seller
does not file Returns that the Seller or any of the Purchased Assets are or may
be subject to taxation by that jurisdiction.


(v)           There are no liens or security interests on any of the Purchased
Assets that arose in connection with any failure (or alleged failure) to pay any
Taxes.


(vi)           Except as provided in Schedule 3.6 attached hereto, there are no
agreements for the extension or waiver of the time for assessment of any Taxes
relating to the Seller or the Purchased Assets for any Pre-Closing Period and
the Seller has not been requested to enter into any such agreement or waiver.


(vii)          All Taxes which the Seller is required by law to withhold or
collect have been duly withheld or collected, and have been timely paid over to
the proper authorities to the extent due and payable.


(viii)         Except pursuant to this Agreement, Seller is not now and has
never been a party to any tax indemnification, tax allocation or tax sharing
agreement that could result in any liability to Buyer.


(ix)           Except as provided in Schedule 3.6 attached hereto, Seller has
not been included in any “consolidated,” “unitary” or “combined” Return provided
for under the law of the United States or any other foreign jurisdiction or any
state, province or other locality with respect to Taxes for any taxable period
for which the statute of limitations has not expired.

 
16

--------------------------------------------------------------------------------

 
 


(x)            Seller is a registrant for purposes of any taxes imposed under
Part IX of the Excise Tax Act (Canada) and its registration number is 100 544
980 RT0001.


3.7           Personal Property.  The machinery, equipment, furniture, fixtures
and other tangible personal property owned, leased or used by Seller in its
Business are sufficient and adequate to carry on its Business as presently
conducted and, except as provided in Schedule 3.7 attached hereto, are in good
operating condition and repair and are suitable for the purposes for which they
are used, normal “wear and tear” excepted.


3.8           Accounts Receivable.  All Purchased Receivables have arisen in the
ordinary course of business and represent bona fide, undisputed indebtedness
(subject to no counterclaim, right of setoff or warranty claim, or to the extent
subject to any counterclaim, right of setoff or warranty claim, are net of
appropriate reserves therefor properly reflected in the Balance Sheet) incurred
by the applicable account debtor for goods held subject to delivery instructions
or heretofore shipped or delivered pursuant to a contract of sale or for
services heretofore performed by Seller.


3.9           Inventory.  The inventories of the Business reflected in the
Interim Financial Statements and included in the Purchased Assets, or acquired
by Seller between the Balance Sheet Date and the date hereof and included in the
Purchased Assets, are carried on a FIFO basis, and do not include any inventory
(other than the amount of normal shrinkage in inventory since the Balance Sheet
Date) which is not usable or saleable in the ordinary course of business as
heretofore conducted, unless full and adequate reserves have been provided
therefor on such Interim Financial Statements in accordance with generally
accepted accounting principles consistently applied.


3.10           Business Property Rights.


3.10.1  Schedule 3.10 hereof sets forth (i) all computer software, patents, and
registrations for trademarks, trade names, service marks and copyrights which
are unexpired as of the date hereof and which are used or held for use in
connection with the Business, as well as all applications pending on said date
for patents or for trademark, trade name, service mark or copyright
registrations, and all other proprietary rights, owned or held by Seller; and
(ii) all licenses granted by or to Seller and all other agreements to which
Seller is a party and which relate, in whole or in part, to any items of the
categories mentioned in (i) above or to other proprietary rights of Seller which
are used or held for use in connection with the Business.


3.10.2  The property referred to in Section 3.10.1 hereof, together with (i) all
designs, methods, inventions and know-how, related thereto and (ii) all
trademarks, trade names, service marks, and copyrights claimed or used by Seller
which have not been registered (collectively, “Business Property Rights”),
constitute all such proprietary rights owned or held by Seller.

 
17

--------------------------------------------------------------------------------

 



3.10.3  Seller owns or has valid rights to use all such Business Property Rights
without conflict with the rights of others.  Except as set forth in Schedule
3.15 hereof, no person or entity has made or, to the best of Seller’s and the
Sole Shareholder’ knowledge, threatened to make any claims that Seller is in
violation of or infringes any other proprietary or trade rights of any third
party.  To the best of Seller’s and the Sole Shareholder’ knowledge, no third
party is in violation of or is infringing upon any Business Property Rights.


3.11           Leased Real Property. The leasehold interest of Seller in the
Grantham Property is the only leased real property of Seller, in respect of
which there is no formal, written lease (the “Lease”).  Schedule 3.11 describes
the material terms of the Lease (e.g. monthly rent, term of Lease etc.).


3.12           Title to Property; Encumbrances; Sufficiency of Purchased
Assets.  Seller has good, valid and marketable title to all the properties and
assets shown on the Interim Financial Statements or thereafter acquired up to
the date hereof, including the Purchased Assets (except for (i) inventory
subsequently sold or otherwise disposed of for fair value in the ordinary course
of business consistent with past practice, (ii) accounts receivable subsequently
collected in the ordinary course of business consistent with past practice and
(iii) immaterial amounts of inventory, machinery and equipment that have been
determined to be obsolete or otherwise not necessary and have been disposed of
in the ordinary course of business consistent with past practice), in each case
free and clear of all Encumbrances except for any Encumbrance reflected in
Schedule 3.12 hereof. Except for certain services provided by Sayers and
Associates Ltd. to Seller pursuant to a management services agreement, no part
of Seller’s Business is operated by Seller through any person or entity other
than Seller.  The Purchased Assets comprise all assets and services required for
the continued conduct of the Business as now being conducted.  The Purchased
Assets are adequate for the purposes for which such assets are currently used or
are held for use, and there are no facts or conditions affecting the Purchased
Assets which could, in the aggregate, interfere with the use or operation
thereof as currently used or operated, or their adequacy for such use.


3.13           Licenses and Permits.  Schedule 3.13 hereof sets forth a true and
complete list of all of Seller’s licenses, permits, franchises, authorizations,
registrations, approvals and certificates of occupancy (or their equivalent)
issued or granted to it with respect to the Business by the government of the
United States, Canada or of any province, state, city, municipality, county or
town thereof, or of any foreign jurisdiction, or any department, agency, board,
division, subdivision, audit group or procuring office, commission, bureau or
instrumentality of any of the foregoing (the “Licenses and Permits”), and all
pending applications therefor.  Except as set forth on Schedule 3.13, each of
Seller’s Licenses and Permits has been duly obtained, is valid and in full force
and effect, and is not subject to any pending or, to the best of Seller’s and
the Sole Shareholder’ knowledge, threatened administrative or judicial
proceeding to revoke, cancel, suspend or declare such License and Permit invalid
in any respect.

 
18

--------------------------------------------------------------------------------

 



3.14           Compliance with Law.  The operations of Seller’s business are
being and have always been conducted in all material respects in accordance with
all applicable laws, regulations, orders and other requirements of all courts
and other governmental or regulatory authorities, domestic or foreign, having
jurisdiction over Seller and its assets, properties and operations. Neither
Seller nor the Sole Shareholder has received notice of any violation of any such
law, regulation, order or other legal requirement, or is in default with respect
to any order, writ, judgment, award, injunction or decree of any national,
state, provincial or local court or governmental or regulatory authority or
arbitrator, domestic or foreign, applicable to the Business or the Purchased
Assets.


3.15           Litigation.  Except as set forth in Schedule 3.15 hereof, there
are no claims, actions, suits, proceedings, orders, complaints, grievances or
investigations pending or, to the best of Seller’s and the Sole Shareholder’s
knowledge, threatened before any federal, state, provincial or local court or
governmental or regulatory authority, domestic or foreign, or before any
arbitrator of any nature, brought by or against Seller or any of its officers,
directors, employees, or agents involving, affecting or relating to any of the
Purchased Assets or the transactions contemplated by this Agreement, nor, to the
best of Seller’s and Sole Shareholder’s knowledge, does there exist any fact
which might reasonably be expected to give rise to any such suit, proceeding,
dispute, order, complaint, grievance or investigation.  Neither Seller nor any
of the Purchased Assets is subject to any order, audit, writ, judgment, award,
injunction or decree of any federal, state, provincial or local court or
governmental or regulatory authority, domestic or foreign, or any arbitrator of
any nature, that affects or might affect the Purchased Assets, or that would or
might interfere with the transactions contemplated by this Agreement.


3.16           Contracts.  Schedule 3.16 hereof sets forth a true and complete
list of all Contracts, including but not limited to:  (i) leases, licenses,
permits, insurance policies and other arrangements concerning or relating to
machinery, equipment or real estate; (ii) employment, consulting, collective
bargaining or other similar arrangements relating to or for the benefit of
current employees, agents, and independent contractors or consultants; (iii)
brokerage or finder’s agreements; (iv) contracts involving a sharing of profits
or expenses; (v) acquisition or divestiture agreements; (vi) service agreements,
manufacturer’s representative, or distributorship agreements; (vii) arrangements
limiting or restraining Seller from engaging or competing in any lines of
business or with any person or entity; (viii) documents granting a power of
attorney; (ix) agreements with customers or suppliers; and (x) any other
agreements or arrangements that are material to the Business or the Purchased
Assets.



 
19

--------------------------------------------------------------------------------

 

All of the Contracts are in full force and effect and are valid, binding and
enforceable against the parties thereto in accordance with their terms.  Seller
has performed in all material respects all of the obligations required to be
performed by it and  is entitled to all benefits under the Contracts. To the
best of the Seller’s knowledge, each other party to the Contracts has performed
all obligations required to be performed by it to date under, and is not in
default or delinquent in performance, status or any other respect (claimed or
actual) in connection with, the Contracts, and no event has occurred which, with
due notice or lapse of time or both, would constitute such a default.  Subject
to the receipt of the consents set forth on Schedule 3.16 hereof, the Contracts
are assignable from Seller to Buyer (and/or its affiliates) without payment of
penalties or impositions of restrictions or other adverse effects of any kind
and the enforceability of the Contracts will not be affected in any manner by
the execution, delivery and performance of this Agreement and the assignment of
the Contracts pursuant hereto.  Seller has delivered to Buyer or its
representatives true and complete originals or copies of all the Contracts.


3.17           Labour Matters.


(i)    Seller is in compliance with all terms and conditions of employment and
all laws respecting employment, including pay equity, wages, hours of work,
overtime and occupational health and safety, and there are no outstanding
claims, complaints, investigations or orders under any such laws, and to
Seller’s and the Sole Shareholder’s knowledge there is no basis for such claims.


(ii)       Seller has not and is not engaged in any unfair labour practice and
no unfair labour practice complaint, grievance or arbitration proceeding is
pending or, to Seller’s and the Sole Shareholder’s knowledge, threatened against
the Seller.


(iii)    Except as set forth in Schedule 3.17, no collective agreement is
currently being negotiated by Seller or any other person in respect of the
Business or the employees of Seller (the “Employees”) and the only collective
agreements in force with respect to the Employees are the collective agreements
listed in Schedule 3.17 (the “Collective Agreements”), true, correct and
complete copies of which have been provided to the Purchaser.  To Seller’s and
the Sole Shareholder’s knowledge, Seller has not committed any breaches of its
obligations under the Collective Agreements, there are no grievances or
arbitration proceedings thereunder and there are no written or oral agreements
or course of conduct which materially modify the terms of the Collective
Agreements.


(iv)      Except in respect of the Collective Agreements, no trade union,
council of trade unions, employee bargaining agency or affiliated bargaining
agent holds bargaining rights with respect to any of the Employees by way of
certification, interim certification, voluntary recognition, or succession
rights, or has applied or, to Seller’s and the Sole Shareholder’s knowledge,
threatened to apply to be certified as the bargaining agent of the Employees.
Except in respect of the Collective Agreements, to Seller’s and the Sole
Shareholder’s knowledge, there are no threatened or pending union organizing
activities involving any Employees.  There is no labour strike, dispute, work
slowdown or stoppage pending or involving or, to Seller’s and the Sole
Shareholder’s knowledge, threatened against or affecting Seller, in respect of
the Business and Seller has not experienced any strike, material slowdown or
material work stoppage, lockout or other collective labour action by or with
respect to the Employees in the twenty-four month period preceding the date
hereof.

 
20

--------------------------------------------------------------------------------

 



(v)           No trade union has applied to have Seller declared a common or
related employer pursuant to the Labour Relations Act (Ontario) or any similar
legislation in any jurisdiction in which Seller carries on business.


(vi)           All amounts due or accrued due for all salary, wages, bonuses,
commissions, vacation with pay, and benefits under the Employee Plans, as
hereinafter defined, have either been paid or are accurately reflected in
Seller’s books and records.


(vii)          Schedule 3.17 hereof contains a correct and complete list of each
Employee and independent contractor of Seller employed or retained in connection
with the Business, whether actively at work or not, showing their salaries, wage
rates, commissions and consulting fees, bonus arrangements, benefits, positions,
ages, status as full-time or part-time employees, location of employment, their
annual vacation entitlement in days, vacation days taken and vacation days
remaining, their annual sick day entitlement, sick days taken and sick days
remaining and cumulative length of service and any written employment contract
they have.  In addition, Schedule 3.17 lists any Employee currently on leave and
in receipt of disability benefits, applicable workplace safety and insurance
legislation benefits and those Employees currently on pregnancy or parental
leave or other leave approved by Seller, together with the type of leave and
their expected date of return to work if known.


(viii)        Except as disclosed in Schedule 3.17 hereof, no Employee has any
agreement as to length of notice or severance payment required to terminate his
or her employment, other than such as results by law from the employment of an
employee without an agreement as to notice, pay in lieu of notice or severance.


(ix)          There are no outstanding assessments, penalties, fines, liens,
charges, surcharges, or other amounts due or owing pursuant to any workplace
safety and insurance legislation in respect of the Business and Seller has not
been reassessed in any material respect under such legislation during the past
three (3) years and, to Seller’s and the Sole Shareholder’s knowledge, no audit
of the Business is currently being performed pursuant to any applicable
workplace safety and insurance legislation.  There are no claims or potential
claims which may materially adversely affect Seller’s accident cost experience
in respect of the Business.


(x)           Seller has provided to Buyer all orders and inspection reports
under applicable Occupational Health and Safety legislation (“OHSA”) relating to
the Business together with the minutes of Seller’s joint health and safety
committee meetings for the past three (3) years. There are no charges pending
under OHSA in respect of the Business. Seller has complied in all material
respects with any orders issued under OHSA in respect of the Business and there
are no appeals of any orders under OHSA currently outstanding.


(xi)          Seller has furnished Buyer with a complete and accurate list of
all its employee manuals, policies, procedures and work-related rules affecting
employees of Seller (“Employee Policies and Procedures”).  Seller has provided
Buyer with a copy of all its material written Employee Policies and Procedures
and a written description of all unwritten Employee Policies and
Procedures.  Each of the Employee Policies and Procedures can be amended or
terminated at will by reasonable notice from Seller.

 
21

--------------------------------------------------------------------------------

 





(xii)           Seller has provided Buyer with all written policies or in the
case of oral policies, has described same on Schedule 3.17 relating to expense
reimbursement for Employees whether they are reimbursed on an individual or
collective basis.


(xiii)           Each independent contractor who is disclosed on Schedule 3.17
and any former independent contractor has, to Seller’s knowledge, been properly
classified by Seller as an independent contractor and Seller has not received
any notice from any governmental entity disputing such classification.


(xiv)           Except as disclosed on Schedule 3.17, no Employee is employed
pursuant to a work permit issued by Canada Immigration and Schedule 3.17
discloses in respect of each Employee who is employed pursuant to a work permit
the expiry date of such work permit and whether Seller has made any attempts to
renew such work permit.


3.18           Employee Plans.


(i)            Schedule 3.18 lists and describes all employee benefit, fringe
benefit, supplemental unemployment benefit, bonus, incentive, profit sharing,
termination, change of control, pension, retirement, stock option, stock
purchase, stock appreciation, health, welfare, medical, dental, disability, life
insurance and similar plans, programmes, arrangements or practices relating to
the current employees, officers or directors of the Business maintained,
sponsored or funded by Seller, whether written or oral, funded or unfunded,
insured or self-insured, registered or unregistered under which Seller may have
any liability contingent or otherwise, other than benefit plans established
pursuant to statute (the “Employee Plans”).


(ii)            Seller has furnished to the Buyer true, correct and complete
copies of all written Employee Plans and written descriptions of any unwritten
Employee Plans, as amended as of the date hereof.


(iii)           No Employee Plan is or is intended to be a “registered pension
plan” as such term is defined in the Income Tax Act (Canada) and none of the
Employee Plans provide for retiree benefits or for benefits to retired employees
or to the beneficiaries or dependants of retired employees.


(iv)           All Employee Plans have been established, registered,
administered, communicated, funded and invested in accordance in all material
respects with all laws. No fact or circumstance exists which could materially
and adversely affect the registered status of any such Employee Plan.

 
22

--------------------------------------------------------------------------------

 



3.19           Insurance.  Schedule 3.19 hereof lists the fidelity bonds and the
aggregate coverage amount and type and generally applicable deductibles of all
insurance policies insuring Seller and/or the Purchased Assets or relating to
employees of the Business.  All policies and bonds listed in Schedule 3.19
hereof are in full force and effect through the date hereof.


3.20           Environmental Matters. All Licenses and Permits required under
all Environmental Laws have been obtained and maintained in effect for Seller
and the Purchased Assets.  To Seller’s and the Sole Shareholder’ knowledge,
Seller and the Purchased Assets are in compliance in all material respects with
all Environmental Laws and with all such Licenses and Permits. Seller has not
performed or suffered any act which could give rise to, or has otherwise
incurred, material liability to any Person under any Environmental Law, nor has
Seller or the Sole Shareholder received notice of any such liability nor
provided information in response to a request for information in respect of any
such potential liability. No Hazardous Material has been released, placed,
dumped or otherwise come to be located on, at, beneath or near any of the Leased
Properties or any surface waters or groundwaters thereon or thereunder.  The
Purchased Assets are capable of, and are not restricted by any License or Permit
from, being operated at maximum daily and annual production capacity while
remaining in compliance with Environmental Laws.  There have been and are no
aboveground or underground storage tanks or asbestos-containing materials
located at or within the Grantham Property.  Seller has furnished Buyer with
copies of all environmental studies, assessments or reports in its possession or
control relating to the Grantham Property.  None of the properties previously
owned or leased by Seller, or any current or previous business operations
conducted by it, are the subject of any investigation respecting any violation
of any Environmental Law, or any Releases of Hazardous Material into any surface
water, ground water drinking water supply, land surface or subsurface strata, or
ambient air.  Seller has not reported any material violation of any applicable
Environmental Law to any governmental authority.  Seller has not sent,
transported, or directly arranged for the transport of any garbage, solid waste
or Hazardous Material, whether generated by it or another Person, to any site in
the United States.  There are no Environmental Conditions on any of Seller’s
properties requiring full or partial remediation under any Environmental Law.


3.21           Customers and Suppliers.  Neither Seller nor the Sole Shareholder
has received notice that, nor does Seller or the Sole Shareholder have any
knowledge that, any material customer of the Business has, will or plans to
discontinue doing business with Seller.  Except as has been disclosed by Seller
in writing to Buyer, Seller does not have any outstanding purchase contracts or
commitments or unaccepted purchase orders which are in excess of the normal,
ordinary and usual requirements.  Seller has not received payment for any
services to be performed after the Closing or any products to be delivered or
manufactured after the Closing.  No material supplier or subcontractor has
reduced its shipments of orders issued by Seller, or threatened to discontinue,
supplying such items or services to Seller on reasonable terms.  Neither Seller
nor the Sole Shareholder has received notice that, nor does Seller or the Sole
Shareholder have any knowledge that, any such supplier or subcontractor to
Seller has, will or plans to discontinue doing business with Seller on
substantially the same terms as are consistent with its past practices.

 
23

--------------------------------------------------------------------------------

 



3.22           No Brokers. Neither Seller nor any related party has entered into
any contract, arrangement or understanding with any person or firm which may
result in the obligation of Buyer to pay any finder’s fees, brokerage or agent’s
commissions or other like payments in connection with the negotiations leading
to this Agreement or the consummation of the transactions contemplated hereby.


3.23           No Other Agreements to Sell the Purchased Assets.  Neither Seller
nor any related party has any commitment or legal obligation to any other person
other than Buyer to sell, assign, transfer or effect a sale of any of the
Purchased Assets (other than inventory in the ordinary course of business), to
effect any merger, consolidation, liquidation, dissolution or other
reorganization of Seller, or to enter into any agreement or cause the entering
into of an agreement with respect to any of the foregoing.


3.24           Accuracy of Information.  None of Seller’s or the Sole
Shareholder’ representations, warranties or statements contained in this
Agreement or in the Schedules and Exhibits hereto contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make any of such representations, warranties or statements, in light of the
circumstances under which they were made, not misleading.  All information
relating to Seller that is known or would on reasonable inquiry be known to
Seller and/or the Sole Shareholder and that may be material to a purchaser of
the Purchased Assets has been disclosed in writing to Buyer.


3.25           Knowledge.  Where any representation or warranty contained in
this Agreement is expressly qualified by reference to the knowledge of Seller or
the Sole Shareholder, it shall be deemed to refer to the knowledge of Seller and
the Sole Shareholder.  Each of Seller and the Sole Shareholder confirms that it
has made due and diligent inquiry of such persons (including appropriate
officers of Seller and the Sole Shareholder) as it considers necessary as to the
matters that are the subject of the representations and warranties contained in
this Agreement.


3.26           Books and Records; Internal Controls.  All accounting and
financial books and records of Seller relating to the Business have been fully,
properly and accurately kept and completed in all material respects. Except as
set forth in Schedule 3.26, Seller maintains a system of internal controls that
provide reasonable assurance regarding the reliability of financial reporting
and preparation of financial statements in accordance with GAAP, and includes
policies and procedures that (i) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions, liabilities
and dispositions of assets of Seller, (ii) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of Seller
are being made only in accordance with authorizations of the management and Sole
Shareholder; and (iii) provide reasonable assurance regarding the prevention or
timely detection of unauthorized acquisition, use or disposition of assets of
Seller that could have a material effect on its financial statements.

 
24

--------------------------------------------------------------------------------

 



3.27           Residence of Seller.   Seller is not a non-resident of Canada
within the meaning of the Income Tax Act (Canada).


3.28           Privacy.  Seller is, and has been since January 1, 2007,
conducting the Business in compliance with all applicable laws governing privacy
and the protection of personal information.


3.29           Foreign Corrupt Practices Act. Neither the Seller, the Sole
Shareholder nor any of their respective subsidiaries, nor any of their
respective  directors, officers, employees or agents has taken any action,
directly or indirectly, that would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended (such act, including the rules and regulations
thereunder, the “FCPA”), including, without limitation, offered, paid, promised
to pay or authorized the payment of any money, or offer, gift, promise to give,
or authorized the giving of anything of value to any “foreign official” (as such
term is defined in the FCPA) or any foreign political party or official thereof
or any candidate for foreign political office, in contravention of the FCPA.


4.           Representations and Warranties of Buyer and Parent.  Buyer and
Parent represent and warrant, jointly and severally, to Seller and the Sole
Shareholder as follows:


4.1           Existence; Good Standing; Corporate Authority; Compliance With
Law.  Buyer (i) is a corporation duly organized under the laws of its
jurisdiction of organization; (ii) is duly licensed or qualified to do business
as a corporation under the laws of all other jurisdictions in which the
character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary; (iii) has all
requisite corporate power and authority to own its properties and carry on its
business as now conducted; (iv) is not in default with respect to any order of
any court, governmental authority or arbitration board or tribunal to which
Buyer is a party or is subject; (v) is not in violation of any laws, ordinances,
governmental rules or regulations to which it is subject; and (vi) has obtained
all licenses, permits and other authorizations and has taken all actions
required by applicable laws or governmental regulations in connection with its
business as now conducted.


4.2           Authorization, Validity and Effect of Agreements.


4.2.1  The execution and delivery of this Agreement and all agreements and
documents contemplated hereby by Buyer, and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all requisite
corporate action.

 
25

--------------------------------------------------------------------------------

 

     4.2.2  This Agreement constitutes, and all agreements and documents
contemplated hereby when executed and delivered pursuant hereto for value
received will constitute, the valid and legally binding obligations of Buyer and
Parent (but only with respect to such agreements and documents actually executed
by Buyer and Parent) enforceable in accordance with their terms, except that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium, bulk sales, preference,
equitable subordination, marshalling or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors’
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefor may be brought.


  4.2.3  The execution and delivery of this Agreement by Buyer and Parent do
not, and the consummation of the transactions contemplated hereby will not, (i)
require the consent, approval or authorization of, or declaration, filing or
registration with, any governmental or regulatory authority or any third party,
(ii) result in the breach of any term or provision of, or constitute a default
under, or result in the acceleration of or entitle any party to accelerate
(whether after the giving of notice or the lapse of time or both) any obligation
under, or result in the creation or imposition of any Encumbrance upon any part
of the property of Buyer pursuant to any provision of, any order, judgment,
arbitration award, injunction, decree, indenture, mortgage, lease, license,
lien, or other agreement or instrument to which Buyer is a party or by which it
is bound, and (iii) violate or conflict with any provision of the bylaws or
certificate of incorporation of Buyer as amended to the date hereof.


4.2.4  The Buyer is a registrant for the purposes of any Taxes imposed under
Part IX of the Excise Tax Act (Canada) and its registration number is 859454696
RT0001.


5.           Survival of Provisions/Indemnification.


5.1           Survival of Provisions.  All the respective representations,
warranties covenants and agreements of each of the parties to this Agreement
made herein or in any certificate or other document furnished or to be furnished
by the parties pursuant hereto (except covenants and agreements which are
expressly required to be performed and are performed in full on or before the
Closing Date) shall be considered to have been relied upon by the other party
hereto, as the case may be, shall survive delivery by the parties hereto of the
consideration to be given by them hereunder, and shall survive the execution
hereof, the Closing hereunder and the Closing Date for a period of eighteen
months, except for the representations and warranties of Seller and the Sole
Shareholder contained in Sections 3.6 and 3.20 which shall survive until the
expiration of the statute of limitations applicable thereto.


5.2           Indemnification by Seller and the Sole Shareholder.  Upon the
terms and subject to the conditions set forth in Sections 5.4 and 5.5 hereof and
this Section 5.2, Seller and the Sole Shareholder, jointly and severally, agree
to indemnify, defend, protect, save and hold harmless each Buyer Indemnitee (as
such term is hereinafter defined) against, and will reimburse each Buyer
Indemnitee on demand for, any and all Losses (as such term is hereinafter
defined) made or incurred by or asserted against such Buyer Indemnitee, at any
time after the Closing Date, directly or indirectly, arising out of, related to,
caused by, or resulting from any of the following (“Seller Indemnifiable
Claims”):

 
26

--------------------------------------------------------------------------------

 



(a)  any and all Excluded Liabilities;


(b)  any and all Excluded Assets;


(c)  subject to the period of survival provided for in Section 5.1, any
inaccuracy, omission, misrepresentation, breach of representation or warranty,
or nonfulfillment of any term, provision, covenant or agreement on the part of
Seller or the Sole Shareholder contained herein or in any certificate or other
instrument furnished or to be furnished by Seller or the Sole Shareholder to
Buyer pursuant hereto; or


(d) the failure of Seller to comply with its obligations  pursuant to the Bulk
Sales Act (Ontario) unless such failure results from the Buyer not providing
Seller with sufficient funds to satisfy the claims of the unsecured trade
creditors disclosed on the statement to be provided by Seller pursuant to
Section 7.1.9.


As used herein, the term “Losses” shall mean, with respect to any person or
party, any payment, loss, liability, obligation, damage (including, without
limitation, consequential, punitive, special or otherwise), deficiency, lien,
claim, suit, cause of action, judgment, cost (including, without limitation, any
cost relating to remediation of Environmental Conditions) or expense (including,
without limitation, reasonable attorneys’ fees and court costs) of any kind,
nature or description.


As used herein, the term “Buyer Indemnitee” shall mean Buyer and any entity
controlling, controlled by or under common control with Buyer and their
respective affiliates and direct and indirect partners (including partners of
partners and shareholders and members of partners), members, shareholders,
directors, officers, employees, agents and representatives.


As used herein, the term “control,” “controlling,” and “controlled” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or party, whether through
the ownership of voting securities or voting interests, by contract or
otherwise.


5.3           Indemnification by Buyer and Parent.  Upon the terms and subject
to the conditions set forth in Section 5.4 hereof and this Section 5.3, Buyer
and Parent, jointly and severally, agree to indemnify, defend, protect, save and
hold harmless Seller and Sole Shareholder Indemnitee (as such term is
hereinafter defined) against, and will reimburse Seller on demand for, any and
all Losses made or incurred by or asserted against Seller, at any time after the
Closing Date, directly or indirectly, arising out of, related to, caused by, or
resulting from any of the following (“Buyer Indemnifiable Claims”):

 
27

--------------------------------------------------------------------------------

 



(a)  any Assumed Liability;


(b)  subject to the period of survival provided for in Section 5.1, any
inaccuracy, omission, misrepresentation, breach of representation or warranty,
or nonfulfillment of any term, provision, covenant or agreement on the part of
Buyer contained herein or in any certificate or other instrument furnished or to
be furnished by Buyer to Seller pursuant hereto;


(c)  any event occurring subsequent to the Closing related to the Purchased
Assets or Seller other than as a result of or relating to the continuation of a
condition or occurrence that existed or took place prior to Closing; or


(d) the failure of Buyer to (i) comply with section 11(1) of the Bulk Sales Act
(Ontario) in every county and district set out in the certificate to be provided
by Seller pursuant to Section 7.1.9 and (ii) provide Seller with sufficient
funds to satisfy the claims of the unsecured trade creditors disclosed on the
statement to be provided by Seller pursuant to Section 7.1.9.


As used herein, the term “Seller and Sole Shareholder Indemnitee” shall mean
Seller and Sole Shareholder and any entity controlling, controlled by or under
common control with Seller or Sole Shareholder and their respective affiliates
and direct and indirect partners (including partners of partners and
shareholders and members of partners), members, shareholders, directors,
officers, employees, agents and representatives.


5.4           Conditions of Indemnification.  With respect to any actual or
potential claim, any written demand, the commencement of any action, or the
occurrence of any other event which involves any Seller Indemnifiable Claim or
Buyer Indemnifiable Claim (a “Claim”):


(a)  Promptly after the party seeking indemnification (the “Indemnified Party”)
first receives written documents pertaining to the Claim, or if such Claim does
not involve a third party Claim (a “Third Party Claim”), promptly after the
Indemnified Party first has actual knowledge of such Claim, the Indemnified
Party shall give written notice to the party from whom indemnification is sought
(the “Indemnifying Party”) of such Claim in reasonable detail and stating the
amount involved, if known, together with copies of any such written documents.


(b)  The obligation of the Indemnifying Party to indemnify the Indemnified Party
with respect to any Claim shall not be affected by the failure of the
Indemnified Party to give the notice with respect thereto in accordance with
Section 5.4(a) hereof unless the Indemnifying Party shall establish that it has
been irretrievably prejudiced thereby.

 
28

--------------------------------------------------------------------------------

 



(c)  If the Claim involves a Third Party Claim, then the Indemnifying Party
shall have the right, at its sole cost, expense and ultimate liability
regardless of the outcome, and through counsel of its choice (which counsel
shall be reasonably satisfactory to the Indemnified Party), to litigate, defend,
settle or otherwise attempt to resolve such Third Party Claim; provided,
however, that if both the Indemnifying Party and the Indemnified Party are named
in any action or proceeding and it would be inappropriate for Buyer and Seller
to be represented by the same counsel, due to actual or potential differing
interests between them (such as the availability of different defenses), then
the Indemnified Party shall be entitled to select counsel of its own choosing to
represent it, reasonably satisfactory to the Indemnifying Party, in which event
the Indemnifying Party shall be obligated to pay the fees and expenses of such
counsel.  Notwithstanding the preceding sentence, the Indemnified Party may
elect, at any time and at the Indemnified Party’s sole cost, expense and
ultimate liability, regardless of the outcome, and through counsel of its
choice, to litigate, defend, settle or otherwise attempt to resolve such Third
Party Claim.  If the Indemnified Party so elects (for reasons other than the
Indemnifying Party’s failure or refusal to provide a defense to such Third Party
Claim), then the Indemnifying Party shall have no obligation to indemnify the
Indemnified Party with respect to such Third Party Claim, but such disposition
will be without prejudice to any other right the Indemnified Party may have to
indemnification under Section 5.2 or 5.3 hereof with respect to other Third
Party Claims, regardless of the outcome of such Third Party Claim.  If the
Indemnifying Party fails or refuses to provide a defense to any Third Party
Claim, then the Indemnified Party shall have the right to undertake the defense,
compromise or settlement of such Third Party Claim, through counsel of its
choice, on behalf of and for the account and at the risk of the Indemnifying
Party, and the Indemnifying Party shall be obligated to pay the costs, expenses
and attorney’s fees incurred by the Indemnified Party in connection with such
Third Party Claim.  In any event, the Indemnifying Party and the Buyer
Indemnitees or the Seller and Sole Shareholder Indemnitees, as applicable, shall
fully cooperate with each other and their respective counsel in connection with
any such litigation, defense, settlement or other attempted resolution.


5.5           Limitations on Indemnification.  Notwithstanding anything to the
contrary contained herein, rights to indemnification under Section 5.2 hereof
are subject to the following limitations:


5.5.1  The Seller and the Sole Shareholder shall not be liable for Losses in
respect of any Seller Indemnifiable Claims made by any Buyer Indemnitee unless
the total of all Losses in respect of such Seller Indemnifiable Claims made by
the Buyer Indemnitees shall exceed $141,100 in the aggregate (the “Indemnity
Threshold”), at which point the Seller and the Sole Shareholder shall be
obligated to indemnify all claims by each Buyer Indemnitee for all Losses,
including the amount of Indemnity Threshold, but subject to the other
limitations established by Section 5.5.2.
 
5.5.2  Except for Losses incurred by Buyer Indemnitees with respect to Seller
Indemnifiable Claims relating to (i) an intentional misrepresentation or
intentional omission by any Seller or the Sole Shareholder, or (ii) a breach of
a representation or warranty of Seller or the Sole Shareholder contained in
Sections 3.1, 3.2, 3.3, 3.12, 3.15 or 3.20, the aggregate amount payable by
Seller and the Sole Shareholder pursuant to Section 5.2 hereof shall not exceed
$5,000,000 (the “Cap”).

 
29

--------------------------------------------------------------------------------

 


5.5.3  With respect to any Losses incurred by any Buyer Indemnitee with respect
to any Seller Indemnifiable Claims relating to (i) an intentional
misrepresentation or intentional omission by Seller or the Sole Shareholder,
(ii) Section 5.2(d) or (iii) a breach of a representation or warranty of Seller
or the Sole Shareholder contained in Sections 3.1, 3.2, 3.3, 3.12, 3.15 or 3.20,
such Buyer Indemnitee shall be entitled to indemnification under Section 5.2
hereof for all such Losses incurred by such Buyer Indemnitee with respect to
such Seller Indemnifiable Claim without limitation as to the amount of such
Losses and without reference to the Indemnity Threshold or the Cap.


6.           Other Covenants and Agreements.


6.1  Restrictive Covenants.


6.1.1  Customer Restriction.  Each of Seller and the Sole Shareholder covenants
and agrees that it shall not, for a period of five years from and after the
Closing Date, directly or indirectly, working alone or in conjunction with one
or more other persons or entities, for compensation or not, (i) provide or offer
to provide to any Customer (as such term is hereinafter defined) any product or
service similar to that offered by the Business immediately prior to the Closing
Date, or (ii) induce or attempt to induce any Customer to withdraw, curtail or
cancel its business with Buyer or any of its subsidiaries or affiliates or in
any manner modify or fail to enter into any actual or potential business
relationship with Buyer or any of its subsidiaries or affiliates.  As used in
this Section 6.1, the term “Customer” means (i) any person or entity for whom
Seller provided services relating to the Business on or prior to the Closing
Date or to whom Seller provided any Business related product on or prior to the
Closing Date; or (ii) any person or entity for whom Buyer or any of its
subsidiaries or affiliates provided or provides services relating to the
Business after the Closing Date or to whom Buyer or any of its subsidiaries or
affiliates provided or provides a Business related product after the Closing
Date.


6.1.2  Non-Raid.  Each of Seller and the Sole Shareholder covenants and agrees
that it shall not, for a period of five (5) years from and after the Closing
Date, directly or indirectly, working alone or in conjunction with one or more
other persons or entities, for compensation or not, hire, recruit or otherwise
solicit or induce any person or entity who is an employee or Vendor of the
Business on the Closing Date or within the six (6) months immediately preceding
the Closing Date had been an employee or Vendor of the Business, or who is an
employee or Vendor of Buyer or any of its subsidiaries or affiliates after the
Closing Date, to terminate their employment with, or otherwise cease or reduce
their relationship with, Buyer or any of its subsidiaries or affiliates, as the
case may be,  provided that the foregoing shall in no way prevent or preclude
Seller or Sole Shareholder, directly or indirectly, from doing business with any
such Vendor so long as such business is in no way competitive with the
Business.  As used in this Section 6.1, the term “Vendor” means (i) any third
party selling or licensing a product or service to a Customer or to the Business
on or prior to the Closing Date; or (ii) any third party selling or licensing a
product or service to a Customer or to Buyer or any of its subsidiaries or
affiliates after the Closing Date.



 
30

--------------------------------------------------------------------------------

 

 
6.1.3  Non-Competition.  Each of Seller and the Sole Shareholder covenants and
agrees that it shall not, for a period of five (5) years from and after the
Closing Date, directly or indirectly, working alone or in conjunction with one
or more other persons or entities, for compensation or not, permit Seller’s or
such Sole Shareholder’ name to be used by or engage in or carry on, directly or
indirectly, either for itself or as a member of a partnership or other entity or
as a shareholder, member, investor, agent, associate or consultant of any
person, partnership, corporation, limited liability company or other entity
(other than Buyer or a subsidiary or affiliate of Buyer), any business in
competition with the Business purchased hereunder in the United States, Canada
or any other country in which the Seller and Sole Shareholder have historically
conducted business (but only for as long as the Business is carried on by (i)
Buyer and/or any of its subsidiaries or affiliates or (ii) any person,
corporation, limited liability company, partnership, trust or other organization
or entity deriving title from Buyer and/or any of its subsidiaries or affiliates
to the assets and goodwill of the Business), provided that the foregoing shall
not prevent Seller or Sole Shareholder from, directly or indirectly, holding
less than 5% of the shares of a company which offers its shares to the public
and which is engaged in a business similar to, or competitive with, the
Business.


6.1.4  Reformation.  If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants contained in Section 6.1.1, 6.1.2 or 6.1.3
hereof because the time limit is too long, it is expressly understood and agreed
between the parties hereto that for purposes of such proceeding such time
limitation shall be deemed reduced to the extent necessary to permit enforcement
of such covenants.  If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants contained in Section 6.1.1, 6.1.2 or 6.1.3
hereof because it is more extensive (whether as to geographic area, scope of
business or otherwise) than necessary to protect the business and goodwill of
Buyer, it is expressly understood and agreed between the parties hereto that for
purposes of such proceeding the geographic area, scope of business or other
aspect shall be deemed reduced to the extent necessary to permit enforcement of
such covenants.
 
6.1.5  Injunctive Relief.  Each of Seller and the Sole Shareholder acknowledge
that a breach of Section 6.1.1, 6.1.2 or 6.1.3 hereof would cause irreparable
damage to Buyer, and in the event of its actual or threatened breach of the
provisions of Section 6.1.1, 6.1.2 or 6.1.3 hereof, Buyer shall be entitled to a
temporary restraining order and an injunction restraining Seller and/or the Sole
Shareholder from breaching such covenants without the necessity of posting bond
or proving irreparable harm, such being conclusively admitted by Seller and the
Sole Shareholder.  Nothing shall be construed as prohibiting Buyer from pursuing
any other available remedies for such breach or threatened breach, including the
recovery of damages from Seller and/or the Sole Shareholder.  Each of Seller and
the Sole Shareholder acknowledge that the restrictions set forth in Sections
6.1.1, 6.1.2 and 6.1.3 hereof are reasonable in scope and duration, given the
nature of the business of Buyer.

 
31

--------------------------------------------------------------------------------

 

    

6.2           Public Announcements.  Upon execution of this Agreement, Buyer
shall be entitled to issue such press releases or make any public statements or
reports concerning the Agreement or the transactions contemplated hereby
required or advisable under any applicable law or by any governmental authority
having jurisdiction over such matters with such content and wording as Buyer
shall in its sole discretion deem appropriate; provided, however, that Seller
shall have a reasonable opportunity to review any such release.  Neither Seller
nor the Sole Shareholder shall make any disclosure of the terms of this
Agreement that is inconsistent with the public statements of Buyer described in
the preceding sentence.


6.3           Execution of Additional Documents.  Each party hereto will at any
time, and from time to time after the Closing Date, upon request of the other
party hereto, execute, acknowledge and deliver, without payment, all such
further deeds, assignments, transfers, conveyances, powers of attorney and
assurances, and take all such further action, as may be required to carry out or
effectuate the intentions and purposes of this Agreement, and to transfer and
vest title to any Purchased Asset being transferred hereunder, and to protect
the right, title and interest in and enjoyment of all of the Purchased Assets
sold, granted, assigned, transferred, delivered and conveyed pursuant hereto;
provided, however, that this Agreement shall be effective regardless of whether
any such additional documents are executed.


6.4           Costs and Expenses.  Except as otherwise provided herein, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.


6.5           Transfer Taxes. Buyer agrees to pay and/or remit as applicable any
and all goods and services, harmonized, value-added, sales, use, transfer,
registration, transfer gains, or similar Taxes or fees, imposts, charges or
other levies (including any interest and penalties thereon) (“Transfer Taxes”)
that arise in connection with, or are a result of, or in respect of, the
transactions contemplated by this Agreement.  With respect to Transfer Taxes
payable and/or remittable under the laws of the province of Ontario, Buyer and
Seller have detailed in Schedule 6.5 to this Agreement the amounts of Transfer
Taxes payable pursuant to the Retail Sales Tax Act (Ontario) in respect of the
Purchased Assets pursuant to this Agreement.  Further, Schedule 6.5 to this
Agreement details the full amount of any and all Transfer Taxes payable or
remittable by Buyer payable pursuant to the Retail Sales Tax Act (Ontario) in
connection with the transactions contemplated under this Agreement.  Seller
agrees to a reduction of the Purchase Price equal to fifty percent (50%) of the
amount of Transfer Taxes detailed in Schedule 6.5 to this Agreement.

 
32

--------------------------------------------------------------------------------

 



6.6           Cooperation on Tax Matters; Business Records.  Buyer, Seller and
the Sole Shareholder agree to furnish or cause to be furnished to each other, as
promptly as practicable, such information and assistance relating to Seller as
is reasonably necessary for the preparation and filing of any Tax Return, claim
for refund or other required or optional filings relating to Tax matters, for
the preparation for and proof of facts during any Tax audit, for the preparation
for any Tax protest, for the  prosecution or defense of any suit or other
proceeding relating to Tax matters and for the answer to any Governmental Entity
inquiry relating to Tax matters. Buyer has the right to control the
investigation, defense and response of any claim by a Governmental Entity.


Buyer agrees to retain possession of all accounting, business, financial and Tax
records and information being transferred to it (i) relating to the Purchased
Assets and Seller’s Business in existence on the Closing Date and which are
transferred to Buyer hereunder and (ii) coming into existence after the Closing
Date which relate to the Purchased Assets and Seller’s Business prior to or on
the Closing Date, for the period not to be less than seven years from the
Closing Date.  In addition, from and after the Closing Date, Buyer agrees that
it will not unreasonably withhold access by Seller and its attorneys,
accountants and other representatives (after reasonable notice and during normal
business hours and with reasonable charge), to such personnel, books, records,
documents and any or all other information relating to the Purchased Assets and
Seller’s Business as Seller or the Sole Shareholder may reasonably deem
necessary to properly prepare for, file, prove, answer, prosecute and/or defend
any such Tax Return, filing, audit, protest, claim, suit, inquiry or other
proceeding. Such access shall include without limitation access to any
computerized information retrieval systems relating to Seller’s Business.


6.7           Allocation of Total Purchase Price.  Seller and Buyer agree to
allocate the Purchase Price in accordance with the provisions of Schedule
6.7(a).  If the value attributed to any item in the Audited Financial Statements
(once determined to be final and binding in accordance with the terms of Section
2.2) differs materially from its corresponding value in the Financial
Statements, the Parties agree to adjust the allocation of the Purchase Price on
a basis consistent with the original allocation specified in Schedule
6.7(a).  The Parties agree to execute and file all of their own Tax Returns and
prepare all of their own financial statements and other instruments on the basis
of this allocation. For United States Tax purposes, each of Buyer and Seller
agree to allocate the Purchase Price in accordance with the provisions of
Schedule 6.7(b).

 
33

--------------------------------------------------------------------------------

 

    6.8           Offer of Employment.  Directly or indirectly, Buyer may, but
shall not be required to, offer employment to all of the Employees on the
Closing Date, with such offers to be in substantially the form provided in
Schedule 6.8. Set forth on Schedule 3.17 hereof is a list of all Employees as of
the date hereof and their annual rate of Compensation (as such term is
hereinafter defined) as of the date hereof.  As used herein, the term
“Compensation” shall mean all forms of direct and indirect remuneration and
include, without limitation, salaries, commissions, bonuses, securities,
property, insurance benefits, personal benefits and contingent forms of
remuneration.  Seller shall cooperate with all requests made by Buyer for the
purpose of facilitating Buyer’s hiring of such Employees. As used herein,
“Transferred Employees” shall mean all such Employees to whom employment is
offered by Buyer as provided above and who accept employment with Buyer, as well
as any Employees who attend at work following the Closing Date with the
intention of working with the Buyer, which Employees will be deemed to have
accepted the Buyer's offer of employment,  including without limitation those on
medical, disability or other leave of absence, provided that Employees on leave
shall not be considered Transferred Employees until the date on which each such
Employee is released by the Employee’s physician to return to work and the
Employee actually returns to work.  Effective as of the later of the Closing
Date and the date on which an Employee becomes a Transferred Employee,
Transferred Employees shall cease to participate and accrue benefits under the
Employee Plans.  From and after the later of the Closing Date and the date on
which an Employee becomes a Transferred Employee, Transferred Employees shall
begin participation in the benefits plans offered by the Buyer.  To the extent
allowable under Buyer’s policies and procedures, Buyer shall provide each
Transferred Employee credit for years of service prior to the Closing with
Seller for all purposes including, but not limited to, (i) eligibility and
vesting (but not for benefit accrual) under Buyer’s group health plans and
vacation programs and policies and (ii) any and all pre-existing condition
limitations and eligibility waiting periods under group health plans of Buyer,
and shall cause to be credited to any deductible or out-of-pocket expenses
(which are applicable in the plan year of Buyer in which the Closing Date falls)
under any group health plans of Buyer any deductibles or out-of-pocket expenses
incurred by Transferred Employee and their beneficiaries and dependents under
health plans of Seller during the plan year of Seller in which the Closing Date
falls. Other than as required by applicable law, nothing herein expressed or
implied shall confer upon any Transferred Employee or any Employee or former
employee of Seller or legal representatives thereof, any rights or remedies,
including without limitation any right to employment or continued employment for
any specified period, of any nature or kind whatsoever, or, except as otherwise
provided in this Section 6.8, any right to specific terms or conditions of
employment (including rate of pay, fringe benefits or position) under or by
reason of this Agreement. With respect to certain non-employees of Seller
designated by Buyer, Seller and the Sole Shareholder covenant and agree to
cooperate with and to assist Buyer in obtaining the agreement of those
non-employees to continue to be available to Buyer during a transition period of
six months beginning on the Closing Date.


6.9  Guaranty of Receivables.  At the Closing, Seller and the Sole Shareholder
shall execute and deliver to Buyer a Guaranty in the form attached as Exhibit D
hereto (the “Receivables Guaranty”), under the terms of which Seller and the
Sole Shareholder shall, jointly and severally, unconditionally guarantee that
all Purchased Receivables (net of any allowance for doubtful accounts on the
Audited Financial Statements) will be paid by the respective debtors to Buyer,
all as more particularly set out in the Receivables Guaranty.


6.10           Real Estate Covenants and Conditions.  At the Closing, or as soon
as practicable thereafter, Buyer may purchase from Sole Shareholder the Grantham
Property for $890,000 pursuant to a definitive agreement to be entered into
between Buyer and Sole Shareholder. In the event that the Grantham Property is
unable to be purchased at the Closing, either (i) the Lease shall be assumed by
Buyer or (ii) the Lease shall be terminated by Seller and Sole Shareholder
without penalty and Sole Shareholder shall make the Grantham Property available
for lease by Buyer at the Closing on substantially similar lease terms as those
that are described in Schedule 3.11 hereof.
 

 
34

--------------------------------------------------------------------------------

 



6.11           Additional Tax Covenants.


(a)           Seller and Buyer will use their best efforts to minimize any Taxes
payable under the Excise Tax Act (Canada) in respect of the closing by making
such elections and taking such steps as may be provided for under that Act
(including, for greater certainty, making a joint election in a timely manner
under section 167 of Excise Tax Act) as may reasonably be requested by the Buyer
in connection with the closing.


(b)           Seller and Buyer shall, with respect to any accounts receivable
acquired by Buyer pursuant to this Agreement, jointly execute and file such
election in the prescribed form and within the prescribed time under section 22
of the Income Tax Act (Canada), and any equivalent provision under applicable
provincial tax legislation.


(c)           To the extent that such an election is available, the Seller and
Buyer agree to jointly elect under subsection 20(24) and 20(25) of the Income
Tax Act (Canada), and any equivalent provision under applicable provincial tax
legislation, in respect of amounts allocated for future obligations of the
Seller that are assumed by the Buyer hereunder.


6.12           Bulk Sales Act Compliance  Each of Buyer and Seller will comply
with their respective obligations pursuant to the Bulk Sales Act (Ontario),
including, without limitation, the filing by Buyer of an affidavit in accordance
with Section 11 of the Bulk Sales Act (Ontario) within 5 days following Closing
and the provision by Buyer to Seller on or prior to Closing of sufficient funds
to pay the amounts owing to the unsecured trade creditors disclosed on the
statement to be provided by Seller pursuant to Section 7.1.9.
 
7.           Closing Deliveries.


7.1           Seller’s and Sole Shareholder’s Closing Deliveries.
 
7.1.1   Seller shall deliver all authorizations, consents, waivers andapprovals
as may be required in connection with the assignment of those Contracts and
Leases to be assigned to Buyer pursuant hereto, including, but not limited to, a
Landlord Estoppel Certificate from each landlord under the Leases, in form and
substance reasonably acceptable to Buyer in its sole discretion.


7.1.2  Seller shall execute and deliver the Bill of Sale, Assignment and
Assumption Agreement and such other bills of sale, deeds, instruments of
assignment and other appropriate documents as may be requested by Buyer in order
to carry out the intentions and purposes hereof.


7.1.3  Seller and the Sole Shareholder shall execute and deliver the Escrow
Agreement.



 
35

--------------------------------------------------------------------------------

 

 
7.1.4  Seller shall deliver the approval and all consents from third parties and
governmental agencies required to consummate the transactions contemplated
hereby.


7.1.5  Seller and the Sole Shareholder shall execute and deliver the Receivables
Guaranty.


7.1.6  Tom Murad shall execute and deliver an Employment and Noncompetition
Agreement in substantially the form attached hereto as Exhibit E (the “Form of
Employment Agreement”).


7.1.7  Seller shall deliver or cause to be delivered to Buyer, in form and
substance satisfactory to Buyer, a certificate of payment issued by the Minister
of Finance of Ontario under section 6 of the Retail Sales Tax Act (Ontario) or
similar legislation in other relevant provinces to the effect that all requisite
Taxes under such Act and similar legislation relating to the Purchased Assets
(other than relating to the conveyance and transfer of the Purchased Assets to
the Buyer) have been paid by the Seller.


7.1.8  Seller shall deliver or cause to be delivered to Buyer, in form and
substance satisfactory to Buyer, (i) a Purchase Certificate issued by the
Ontario Workplace Safety and Insurance Board in respect of the Business, and
(ii) documentation in a form acceptable to Buyer from the workers’ compensation
boards in the other jurisdictions in which the Business is carried on,
confirming that as at the Closing Date, the relevant boards have no claim
against Seller for which Buyer will be or could be liable in respect of any
amounts payable pursuant to the relevant workers compensation legislation in
respect of the Business, if applicable.
 


7.1.9   Seller shall have delivered to Buyer a statement contemplated by Section
4 of the Bulk Sales Act (Ontario) together with a certificate from a senior
officer of the Seller setting forth the county and district in which all or any
part of the Purchased Assets are located and shall have otherwise made adequate
provision for payment immediately following Closing of the amounts owing to the
creditors as set out in such statement.
 
7.1.10 Seller shall cause its affiliate, Sayers and Associates Limited to
execute and deliver a Transition Services Agreement in substantially the form
attached hereto as Exhibit F (the “Transition Services Agreement”).



 
36

--------------------------------------------------------------------------------

 
 
7.2           Buyer’s Closing Deliveries.


7.2.1  Buyer shall deliver (i) the Initial Payment to Seller in accordance with
Section 2.1 hereof and (ii) the Deposit to the Escrow Agent.


7.2.2  Buyer shall execute and deliver the Bill of Sale, Assignment and
Assumption Agreement.


7.2.3  Buyer and the Escrow Agent shall execute and deliver the Escrow
Agreement.


7.2.4  Buyer shall execute and deliver an Employment and Noncompetition
Agreement in substantially the form attached hereto as Exhibit E with Tom Murad.


7.2.5  Buyer shall execute and deliver the Transition Services Agreement in
substantially the form attached hereto as Exhibit F.


8.           Miscellaneous.


8.1           Notices.  Any notice, consent, approval, request, demand,
declaration or other communication required hereunder shall be in writing to be
effective and shall be given and shall be deemed to have been given if (i)
delivered in person with receipt acknowledged, (ii) telexed or telecopied and
electronically confirmed, (iii) deposited in the custody of a nationally
recognized overnight courier for next day delivery, or (iv) placed in the
federal mail, postage prepaid, certified or registered mail, return receipt
requested, in each case addressed as follows:


If to Buyer:


c/o AZZ incorporated
University Centre I
Suite 200
Fort Worth, Texas 76107
Attention: David H. Dingus, Chief Executive Officer
Facsimile #: 817/336-4211
Confirming #: 817/810-0095
 
Copies to:
 
F. Richard Bernasek, Esq.
Kelly Hart & Hallman LLP
201 Main Street
Suite 2500
Fort Worth, Texas 76102
Facsimile #: 817/878-9709
Confirming #: 817/878-3509
 
and
 
S. Benton Cantey, Esq.
Kelly Hart & Hallman LLP
201 Main Street
Suite 2500
Fort Worth, Texas 76102
Facsimile #: 817/878-9759
Confirming #: 817/878-3559



 
37

--------------------------------------------------------------------------------

 
 
 
If to Seller or the Sole Shareholder:
 
Mr. Chris Sayers
President
Chriscot Holdings Ltd.
2240 Argentia Road
Mississauga, Ontario  L5N 2X6
Facsimile #: 905/821-0664
Confirming #: 905/821-4500


Copy to:


Eric B. Friedman, Esq.
Lang Michener LLP
Brookfield Place
181 Bay Street, Suite 2500
Toronto, Ontario  M5J 2T7
Facsimile #:  416/304-3753
Confirming #:  416/307-4030


or at such other address as may be substituted by giving the other parties not
fewer than five (5) business days’ advance written notice of such change of
address in accordance with the provisions hereof. The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice. Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly served,
delivered and received on the date on which personally delivered with receipt
acknowledged or telecopied or telexed and electronically confirmed, or 48 hours
after being deposited into the custody of a nationally recognized overnight
courier for next day delivery, or five (5) business days after the same shall
have been placed in the federal mail as aforesaid. Failure or delay in
delivering copies of any consent, notice, demand, request, approval, declaration
or other communication to the persons designated above to receive copies shall
in no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication.


8.2           Binding Effect; Benefits.  This Agreement shall be binding upon
and shall inure to the benefit of the parties and their respective successors
and permitted assigns.  Notwithstanding anything contained herein to the
contrary, nothing in this Agreement, expressed or implied, is intended to confer
on any person (other than the parties hereto, the Buyer Indemnitees and the
Seller and Sole Shareholder Indemnitees (but only with respect to Section 5
hereof), or their respective successors and permitted assigns) any rights,
remedies, obligations or liabilities under or by reason of this Agreement.



 
38

--------------------------------------------------------------------------------

 

 
8.3           Entire Agreement.  This Agreement, together with the Exhibits,
Schedules and other agreements and documents contemplated hereby, constitutes
the final written expression of all of the agreements between the parties, and
is a complete and exclusive statement of those terms.  Except as specifically
included or referred to herein, this Agreement and the Exhibits, Schedules and
other agreements and documents contemplated hereby supersede all prior
understandings, negotiations and agreements concerning the matters specified
herein.  Any representations, promises, warranties or statements made by any
party that differ in any way from the terms of this written Agreement, and the
Exhibits, Schedules and other agreements and documents contemplated hereby,
shall be given no force or effect (except as specifically included or referred
to herein).  The parties specifically represent, each to the others, that there
are no additional or supplemental agreements between them related in any way to
the matters herein contained unless specifically included or referred to
herein.  No addition to or modification or amendment of any provision hereof
shall be binding upon any party hereto unless made in writing and signed by all
parties hereto.


8.4           Governing Law.  This Agreement will be governed by and interpreted
and enforced in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable therein.  Each Party irrevocably attorns and
submits to the non-exclusive jurisdiction of the Ontario courts situated in the
City of Toronto and waives objection to the venue of any proceeding in such
court or that such court provides an inconvenient forum.


8.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.  It is not necessary that each party execute the same counterpart,
so long as identical counterparts are executed by all parties.  Executed
signature pages to any counterpart instrument may be detached and affixed to a
single counterpart, which single counterpart with multiple signature pages
affixed thereto constitutes an original counterpart instrument. All such
counterpart signature pages shall be read as though one and they shall have the
same force and effect as if all of the parties had executed a single signature
page.


8.6           Headings.  Headings of the Sections of this Agreement are for the
convenience of reference only, and shall be given no substantive or interpretive
effect whatsoever.


8.7           Waivers.  Any party may, by written notice to the other parties,
(i) extend the time for the performance of any of the obligations or other
actions of the other parties hereunder; (ii) waive any inaccuracies in the
representations or warranties of the other parties contained herein or in any
other agreement or document delivered pursuant hereto; (iii) waive compliance
with any of the conditions or covenants of the other parties contained herein;
or (iv) waive performance of any of the obligations of the other parties
hereunder.  Except as provided in the preceding sentence, no action taken
pursuant hereto, including without limitation any

 
39

--------------------------------------------------------------------------------

 

investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein.  No failure or delay on
the part of any party in exercising any right, privilege, power or remedy under
this Agreement, and no course of dealing among the parties, shall operate as a
waiver of such right, privilege, power or remedy; nor shall any single or
partial waiver or exercise of any right, privilege, power or remedy under this
Agreement preclude any other or further exercise of such right, privilege, power
or remedy, or the exercise of any other right, privilege, power or remedy.  No
notice or demand on any party in any case shall entitle such party to any other
or future notice or demand in any similar or other circumstances or constitute a
waiver of the right of the party giving such notice or making such demand to
take any other or future action in any circumstances without notice or demand.


8.8           Merger of Documents.  This Agreement and all agreements and
documents contemplated hereby constitute one agreement and are interdependent
upon each other in all respects.


8.9           Incorporation of Exhibits and Schedules.  All Exhibits and
Schedules attached hereto are by this reference incorporated herein and made a
part hereof for all purposes as if fully set forth herein.


8.10           Severability.  If for any reason whatsoever, any one or more of
the provisions hereof shall be held or deemed to be illegal, inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision illegal,
inoperative, unenforceable or invalid in any other case or of rendering any of
the other provisions hereof illegal, inoperative, unenforceable or
invalid.  Furthermore, in lieu of each illegal, invalid, unenforceable or
inoperative provision, there shall be added automatically, as part of this
Agreement, a provision similar in terms of such illegal, invalid, unenforceable
or inoperative provision as may be possible and as shall be legal, valid,
enforceable and operative.
 
8.11           Assignability.  Neither this Agreement nor any of the parties’
rights hereunder may be assigned or otherwise transferred by any party without
the prior written consent of the other parties; provided, however, that Buyer’s
or its successors’ or assigns’ rights hereunder may be assigned or otherwise
transferred, in whole or in part, without any other party’s consent (i) to any
successor by merger or consolidation, (ii) to any bank or other financial
institution, or to any individual, partnership, corporation or other entity,
providing any financing to Buyer, its successors or assigns, or (iii) to any
individual, partnership, corporation or other entity deriving title from Buyer,
or its successors or assigns, to all or substantially all of the Purchased
Assets as constituted on the date of any such transfer.  No assignment or other
transfer permitted by this Section 8.11 shall operate as a release of the
assignor’s obligations or liabilities hereunder, and the assignor shall remain
liable hereunder notwithstanding such assignment or other transfer. In the event
of any assignment or other transfer permitted by this Section 8.11, an
instrument of assignment shall be executed by the assignee and shall expressly
state that the assignee assumes all of the applicable obligations and
liabilities of the assignor contained herein.

 
40

--------------------------------------------------------------------------------

 
 
8.12           Drafting. The parties acknowledge and confirm that each of their
respective attorneys have participated jointly in the review and revision of
this Agreement and that it has not been written solely by counsel for one
party.  The parties therefore stipulate and agree that the rule of construction
to the effect that any ambiguities are to be or may be resolved against the
drafting party shall not be employed in the interpretation of this Agreement to
favor any party against another.


8.13           References.  The use of the words “hereof,” “herein,”
“hereunder,” “herewith,” “hereto,” “hereby,” and words of similar import shall
refer to this entire Agreement, and not to any particular article, section,
subsection, clause, or paragraph of this Agreement, unless the context clearly
indicates otherwise.


8.14           Calendar Days, Weeks and Months.  Unless otherwise, specified
herein, any reference to “day,” “week,” or “month” herein shall mean a calendar
day, week or month.


8.15           Gender; Plural and Singular.  Where the context clearly indicates
otherwise, the singular shall include the plural and vice versa.  Whenever the
masculine, feminine or neuter gender is used inappropriately in this Agreement,
this Agreement shall be read as if the appropriate gender had been used.


8.16           Cumulative Rights.  All rights and remedies specified herein are
cumulative and are in addition to, not in limitation of, any rights or remedies
the parties may have at law, in equity, or otherwise, and all such rights and
remedies may be exercised singularly or concurrently.
 


8.17           No Implied Covenants.  Each party, against the other, waives and
relinquishes any right to assert, either as a claim or as a defense, that the
other party is bound to perform or liable for the nonperformance of any implied
covenant or implied duty or implied obligation.


8.18           Attorneys’ Fees.  The prevailing party in any dispute between the
parties arising out of the interpretation, application or enforcement of any
provision hereof shall be entitled to recover all of its reasonable attorney’s
fees and costs whether suit be filed or not, including without limitation costs
and attorneys’ fees related to or arising out of any trial or appellate
proceedings.


8.19           Indirect Action. Where any provision hereof refers to action to
be taken by any person or party, or which such person or party is prohibited
from taking, such provision shall be applicable whether the action in question
is taken directly or indirectly by such person or party.


8.20           Currency.  Except with respect to the Buyer Prepayment, which has
been made in United States Dollars, when used herein $ or “Dollars” shall mean
and refer to Canadian Dollars.



 
 
41

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
Execution Date to be effective as of the Effective Date.




BUYER:


AZZ BLENKHORN & SAWLE LIMITED




By: /s/ David H. Dingus
Name: David H. Dingus
Title: President






PARENT:


AZZ incorporated




By: /s/ David H. Dingus
Name: David H. Dingus
Title: President and Chief Executive Officer






SELLER:


BLENKHORN AND SAWLE LIMITED




By: /s/ Chris Sayers
Name: Chris Sayers
Title: President




SOLE SHAREHOLDER:




CHRISCOT HOLDINGS LIMITED




By: /s/ Chris Sayers
Name: Chris Sayers
Title: President

Signature Page for Asset Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

The following Exhibits and Schedules are omitted pursuant to Item 601(b)(2) of
Regulation S-K. A supplemental copy of such Exhibits and Schedules shall be
furnished to the Securities and Exchange Commission upon request.


Exhibit
A
Form of Bill of Sale, Assignment and Assumption
B
Form of Escrow Agreement
C
Financial Statements
D
Form of Receivables Guaranty
E
Form of Employment Agreement
F
Form of Transition Services Agreement
G
Estimated Net Purchased Assets Value


 
Schedule
1.1.1
Certain Purchased Assets
1.1.2
Excluded Assets
1.2A
Certain Assumed Liabilities
1.2B
Assumed Contracts
3.2
Seller's and Sole Shareholder's Third party Consents Required
3.3
Ownership of Capital Stock of Seller
3.4.2
Exceptions of GAAP
3.6
Tax Matters
3.7
Condition of Purchased Assets
3.10
Business Property Rights
3.11
Description of Lease Terms
3.12
Encumbrances
3.13
Licenses and Permits
3.15
Pending or Threatened Litigation or Claims
3.16
Contracts
3.17
Employment and labor Agreements; Employees of Seller and Annual Compensation
Rates
3.18
Employee Plans
3.19
Insurance
3.26
Internal Controls
6.5
Transfer Taxes
6.7(a)
Canadian Purchase Price Allocation
6.7(b)
United States Purchase Price Allocation
6.8
Form of Employment Offer








--------------------------------------------------------------------------------
